Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 1 of 62 PageID# 1




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA

OCADO GROUP PLC,                             )    Case No. ________________
OCADO SOLUTIONS LTD., and                    )
OCADO SOLUTIONS USA INC.,                    )
                                             )        JURY TRIAL DEMANDED
                           Plaintiffs,       )
                   v.                        )
                                             )
AUTOSTORE AS,                                )
AUTOSTORE TECHNOLOGY AS,                     )
and AUTOSTORE SYSTEM INC.,                   )
                                             )
                                             )
                           Defendants.       )
                                             )

                                          COMPLAINT

              Plaintiffs Ocado Group plc, Ocado Solutions Ltd., and Ocado Solutions USA Inc.

(together, “Ocado” or “Plaintiffs”) allege the following in support of their claims against

Defendants AutoStore AS, AutoStore Technology AS, and AutoStore System Inc. (together,

“AutoStore” or “Defendants”):

                                         INTRODUCTION

       1.     With a relevant market share in excess of 90%, AutoStore unquestionably holds

monopoly power in the market for cubic automated storage and retrieval systems (“Cubic

AS/RS”). Cubic AS/RS are dense modular storage cubes—like a large Rubik’s cube containing

inventory items—and robots moving on top of the cube retrieve items, pulling them up vertically

from a storage column, and then delivering the items to picking stations for assembly of customer

orders. The following graphic illustrates Cubic AS/RS:
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 2 of 62 PageID# 2




        2.      Cubic AS/RS stands apart from other forms of automated order management—

e.g., conveyor belt systems and robotic cranes that select items from warehouse shelves—because,

among other things, Cubic AS/RS provides (i) high storage density (and attendant cost savings),

and (ii) extremely quick, safe, and accurate order fulfillment. The robots moving on top of a

storage cube act at the direction of “air traffic control” technology that optimizes their travel paths,

which enables them to store and retrieve items rapidly and accurately. Merchants that experience

high throughput—e.g., online grocery merchants that need to handle thousands of multi-item

orders in a matter of hours—are increasingly turning to Cubic AS/RS as a solution, especially as

online shopping increases dramatically. Relative to Cubic AS/RS, other kinds of automated order

processing systems are not reasonably substitutable, especially for high-throughput merchants.

        3.      Between January 2017 and October 2020—a period during which AutoStore was

sold to the private equity firm EQT and then on-sold to another private equity firm THL—

AutoStore transitioned from holding monopoly power in Cubic AS/RS to illegally maintaining

that monopoly power by (i) obtaining several U.S. patents through fraud on the U.S. Patent and

Trademark Office (“U.S. PTO”), and (ii) wrongfully asserting those fraudulently obtained patents

against Ocado in multiple forums. Ocado became the target of AutoStore’s unlawful activity




                                                  -2-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 3 of 62 PageID# 3




because Ocado did something that served the interests of U.S. consumers—Ocado entered the U.S.

market and offered an innovative Cubic AS/RS to compete with AutoStore’s systems.

       4.     Ocado’s U.S. market entry with its innovative systems proved successful, and, in

May 2018, Ocado and The Kroger Company (“Kroger”)—America’s largest supermarket chain—

announced a partnership agreement through which they would install Ocado’s Cubic AS/RS in the

United States to better serve U.S. consumers.1 Throughout 2019 and 2020, Ocado and Kroger

made numerous announcements regarding their plans to install Ocado’s Cubic AS/RS in (i) Ohio,2

(ii) Central Florida and the Mid-Atlantic region,3 (iii) Georgia,4 (iv) Dallas, Texas,5



1
  Paul Sandle & Lisa Baertlein, Kroger Inks Ocado Grocery Delivery Deal to Battle Amazon
Threat, Reuters (May 17, 2018), https://www.reuters.com/article/us-ocado-group-contract-
kroger/kroger-inks-ocado-grocery-delivery-deal-to-battle-amazon-threat-idUSKCN1II0L0
(Ex. 1). Although Ocado agreed to partner with Kroger exclusively for grocery order management
in the United States, Ocado continues to explore partnership opportunities with non-grocery
retailers that can benefit from Ocado’s Cubic AS/RS to serve U.S. consumers.
2
  The Kroger Company, Kroger and Ocado Identify Site of America’s First High-Tech Customer
Fulfillment Center (Nov. 19, 2018), http://ir.kroger.com/CorporateProfile/press-releases/press-
release/2018/Kroger-and-Ocado-Identify-Site-of-Americas-First-High-Tech-Customer-
Fulfillment-Center/default.aspx (Ex. 2).
3
  The Kroger Company, Kroger and Ocado Name Central Florida City Location of Second High-
Tech Customer Fulfillment Center (Mar. 19, 2019), http://ir.kroger.com/CorporateProfile/press-
releases/press-release/2019/Kroger-and-Ocado-Name-Central-Florida-City-Location-of-Second-
High-Tech-Customer-Fulfillment-Center/default.aspx (Ex. 3); The Kroger Company, Kroger and
Ocado Announce Two Additional Sites for High-Tech Customer Fulfillment Centers (Feb. 2,
2019), http://ir.kroger.com/CorporateProfile/press-releases/press-release/2019/Kroger-and-
Ocado-Announce-Two-Additional-Sites-for-High-Tech-Customer-Fulfillment-
Centers/default.aspx (Ex. 4).
4
  The Kroger Company, Kroger and Ocado Name Georgia Location of High-Tech Customer
Fulfillment Center (July 11, 2019), http://ir.kroger.com/CorporateProfile/press-releases/press-
release/2019/Kroger-and-Ocado-Name-Georgia-Location-of-High-Tech-Customer-Fulfillment-
Center/default.aspx (Ex. 5).
5
 The Kroger Company, Kroger and Ocado Name Dallas Location of Fifth High-Tech Customer
Fulfillment Center (Sept. 12, 2019), http://ir.kroger.com/CorporateProfile/press-releases/press-



                                              -3-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 4 of 62 PageID# 4




(v) Wisconsin,6 (vi) Maryland,7 (vii) the Great Lakes, Pacific Northwest, and Western regions,8

(viii) Michigan, 9 and (ix) Phoenix, Arizona.10 The goal of the partnership is to provide better and

more affordable online grocery shopping to consumers throughout all regions of the United States

by enabling both quick delivery to customers and easy pickup by customers.

       5.      Unhappy with Ocado’s early success in the United States—where AutoStore had

previously been the only game in town—in October 2020, AutoStore decided to take action to

eliminate competition from Ocado. AutoStore advanced sham patent infringement lawsuits



release/2019/Kroger-and-Ocado-Name-Dallas-Location-of-Fifth-High-Tech-Customer-
Fulfillment-Center/default.aspx (Ex. 6).
6
  The Kroger Company, Kroger and Ocado Bringing 6th High-Tech Customer Fulfillment Center
to Pleasant Prairie, Wisconsin (Nov. 14, 2019), http://ir.kroger.com/CorporateProfile/press-
releases/press-release/2019/Kroger-and-Ocado-Bringing-6th-High-Tech-Customer-Fulfillment-
Center-to-Pleasant-Prairie-Wisconsin/default.aspx (Ex. 7).
7
  The Kroger Company, Kroger and Ocado to Operate High-Tech Customer Fulfillment Center in
Fredrick, Maryland (Jan. 23, 2020), http://ir.kroger.com/CorporateProfile/press-releases/press-
release/2020/Kroger-and-Ocado-to-Operate-High-Tech-Customer-Fulfillment-Center-in-
Frederick-Maryland/default.aspx (Ex. 8).
8
  The Kroger Company, Kroger and Ocado Announce Three Additional Regions for High-Tech
Customer Fulfillment Centers (June 5, 2020), http://ir.kroger.com/CorporateProfile/press-
releases/press-release/2020/Kroger-and-Ocado-Announce-Three-Additional-Regions-for-High-
Tech-Customer-Fulfillment-Centers/default.aspx (Ex. 9).
9
   The Kroger Company, Kroger and Ocado Announce Location of High-Tech Customer
Fulfillment        Center     in      Romulus,        Michigan        (Sept.     28,     2020),
http://ir.kroger.com/CorporateProfile/press-releases/press-release/2020/Kroger-and-Ocado-
Announce-Location-of-High-Tech-Customer-Fulfillment-Center-in-Romulus-
Michigan/default.aspx (Ex. 10).
10
   The Kroger Company, Kroger and Ocado Announce Location of High-Tech Customer
Fulfillment        Center      in       Phoenix,        Arizona       (Jan.     22,      2021),
http://ir.kroger.com/CorporateProfile/press-releases/press-release/2021/Kroger-and-Ocado-
Announce-Location-of-High-Tech-Customer-Fulfillment-Center-in-Phoenix-
Arizona/default.aspx (Ex. 11).




                                                -4-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 5 of 62 PageID# 5




against Ocado in the United States District Court for the Eastern District of Virginia (Civil Action

No. 2:20-cv-00494) (the “AutoStore Virginia Action”) and before the U.S. International Trade

Commission (Investigation No. 337-TA-1228) (the “AutoStore ITC Action”), effectively

requesting that Ocado’s entire U.S. business be shut down through, for example, border exclusions

and cease and desist orders. Those actions are predominantly based on U.S. patents that AutoStore

obtained through fraud on the U.S. PTO over the period from early 2017 to the present.

       6.      During that time period, AutoStore sought and obtained U.S. patents that purport

to claim a generic Cubic AS/RS storage cube and robots that have a central cavity—i.e., a cavity

within the robot’s body into which storage containers are lifted (a “Central Cavity Robot”).

AutoStore first sought a generic Central Cavity Robot patent from the U.S. PTO in June 2017, and

then sought further patents with effectively the same claims in November 2017, September 2018,

and October 2019. In each case, AutoStore sought and obtained the patent through affirmative

misrepresentations and misleading omissions in its filings with the U.S. PTO.

       7.      Among the many examples of misconduct, in June 2017, AutoStore told the U.S.

PTO that it was entitled to claim a generic Central Cavity Robot as its own invention, despite the

fact that AutoStore had told a District Court in Oslo, Norway exactly the opposite mere months

earlier—with respect to the same patent application family. In October 2016, to avoid Ocado’s

meritorious claim that AutoStore misappropriated Ocado’s invention, AutoStore emphatically told

the Oslo District Court that AutoStore neither invented nor sought to claim a Central Cavity Robot

because “a robot with a central cavity[] was already apparent from prior art.” (Ex. 12 (the “Oslo

District Court Pleading”) at 4.) AutoStore insisted that its “patentable invention consisted of the

combination of the special feature of the cavity and the special feature of wheel placement, and

that this combination showed an inventive step beyond [] prior art.” (Id. at 5 (emphasis added).)




                                                -5-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 6 of 62 PageID# 6




       8.      In June 2017—soon after the litigation in Oslo District Court had ended and soon

after AutoStore was acquired by the private equity firm EQT—AutoStore (i) replaced its U.S.-

based patent prosecution counsel for certain of its U.S. patent applications, (ii) hired the

Norwegian law firm Onsagers AS to continue prosecution of those U.S. patent applications, and

(iii) submitted an application to the U.S. PTO claiming a generic Central Cavity Robot without a

wheel placement combination—i.e., exactly what AutoStore told the Oslo District Court (mere

months earlier) was prior art and not an invention that AutoStore sought to or could legally claim.

       9.      In seeking patent claims directed to a generic Central Cavity Robot, AutoStore

never disclosed to the U.S. PTO the Oslo District Court pleadings or the litigation statements that

AutoStore made in those pleadings regarding the content of the prior art and the limited scope of

AutoStore’s invention, despite having an obligation to make those disclosures under the law and

the U.S. PTO’s Manual of Patent Examining Procedure (“MPEP”) (excerpted in Ex. 13), as

explained below (infra ¶¶ 87–109). The MPEP is a U.S. PTO publication that provides guidance

on relevant law, rules, and regulations of prosecution before the U.S. PTO, including the contours

of the duty of candor an applicant owes the agency. AutoStore did not abide by those laws, rules,

and regulations—and the more general legal duty not to commit fraud—so the U.S. PTO was

entirely unaware of AutoStore’s representations to the Oslo District Court when it issued a patent

to AutoStore that purports to claim a generic Central Cavity Robot without a wheel placement

combination (U.S. Patent No. 9,862,579 (the “’579 Patent” or “First Fraud Patent”) (Ex. 14)). The

U.S. PTO obviously never would have issued the First Fraud Patent if it had been aware of

AutoStore’s litigation statements.

       10.     AutoStore then proceeded to obtain three substantively identical patents, each of

which purports to claim a generic Central Cavity Robot operating on a generic storage grid. Those




                                                -6-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 7 of 62 PageID# 7




patents are U.S. Patent Nos. 10,093,525 (the “’525 Patent” or “Second Fraud Patent”) (Ex. 15),

10,494,239 (the “’239 Patent” or “Third Fraud Patent”) (Ex. 16), and 10,696,478 (the “’478

Patent” or “Fourth Fraud Patent”) (Ex. 17). With respect to the Second and Third Fraud Patents,

AutoStore also never disclosed the factual representations that it had made to the Oslo District

Court. AutoStore’s patent prosecution counsel cannot feign ignorance of AutoStore’s misconduct.

The firm Onsagers represented AutoStore both (i) in the Oslo District Court (stating, on behalf of

AutoStore, that a Central Cavity Robot was prior art and not AutoStore’s invention), and (ii) before

the U.S. PTO (successfully seeking to claim that a generic Central Cavity Robot was AutoStore’s

invention).

       11.     AutoStore’s fraud is compounded by factual assertions, undisclosed to the U.S.

PTO, that AutoStore made to the Norwegian Patent Office in January 2014—again, with respect

to the same patent application family that later was submitted to the U.S. PTO. The following

figure from AutoStore’s Norwegian Patent Application—which also appears in AutoStore’s

related U.S. patent applications—demonstrates AutoStore’s fraud:




                                                -7-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 8 of 62 PageID# 8




        12.     In January 2014, AutoStore told the Norwegian Patent Office—just as it told the

Oslo District Court—that the only patentable aspect of its claimed invention was the placement of

one set of rolling means (e.g., wheels) fully within the body of the robot, as depicted in the figure

above. AutoStore admitted to the Norwegian Patent Office that the combination of two prior art

references rendered its invention unpatentable but for the wheel placement limitation. AutoStore

stated in a submission to the Norwegian Patent Office that it “agreed with the inspector that the

combination [of prior art] would have deprived the current invention of sufficient inventive merit

if the characterizing part of [the claim] had only consisted of the [central cavity]. However, [the

claims] also consist[] of the feature ‘at least one of the sets of vehicle rolling means [ ] is arranged

fully within the vehicle body [ ].’ . . . We therefore claim that the current invention has novelty

over [prior art] in terms of both the feature” of a central cavity and wheel placement (i.e., at least

one set of rolling means arranged fully within the vehicle body). (Ex. 18 at 1 (emphasis in

original).)

        13.     Yet, three years later (starting in June 2017), AutoStore sought and obtained from

the U.S. PTO a patent directed to a generic Central Cavity Robot, without any limitation on where

the rolling means are located. Like the factual assertions that AutoStore made to the Oslo District

Court, AutoStore never disclosed its Norwegian Patent Office submission to the U.S. PTO. Here

too, AutoStore’s patent prosecution counsel cannot feign ignorance because AutoStore was

represented by Onsagers both before the Norwegian Patent Office and the U.S. PTO.

        14.     Further compounding the fraud, AutoStore also never properly disclosed to the U.S.

PTO the main prior art reference at issue before the Norwegian Patent Office, which was a German

Central Cavity Robot referred to as DE/241 (Ex. 19). Although AutoStore submitted that reference

to the U.S. PTO in June 2015, AutoStore submitted the document in German language, without




                                                  -8-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 9 of 62 PageID# 9




providing (i) an English translation of any portion of the document, or (ii) a statement of relevance

in English, as required by the U.S. PTO’s rules and regulations. The U.S. PTO thus did not have

a fair opportunity to evaluate a critical prior art reference, which would have led to rejection of

AutoStore’s dramatic expansion of its patent claims starting in June 2017.

       15.     Throughout the entire prosecution history of the relevant patent family before the

U.S. PTO, AutoStore never disclosed to the U.S. PTO (i) its pleadings to the Oslo District Court,

(ii) its submission regarding patentability to the Norwegian Patent Office, or (iii) an English

translation of or statement of relevance regarding DE/241. Any of these disclosures alone would

have caused the U.S. PTO to reject AutoStore’s claim to a generic Central Cavity Robot as non-

patentable. Together, the misrepresentations and omissions compel the conclusion that AutoStore

defrauded the U.S. PTO when it sought and obtained patent claims that AutoStore candidly

admitted to other government entities were (i) prior art, and (ii) not the invention disclosed in

AutoStore’s own patent application family.

       16.     AutoStore’s fraud is further compounded by the fact that, at present, AutoStore has

pending before the U.S. PTO yet another patent application, U.S. Patent App. No. 16/865,443, that

(i) is in the same patent application family as the one described above, and (ii) similarly claims a

generic Central Cavity Robot. In November 2020, Ocado alleged that AutoStore committed fraud

on the U.S. PTO (in a submission in the AutoStore ITC Action), and under U.S. PTO rules and

regulations, AutoStore is obliged to disclose those allegations to the U.S. PTO if any applications

in the relevant patent application family remain pending. AutoStore has failed to make the required

disclosures to the U.S. PTO, which could issue another U.S. Patent to AutoStore entirely unaware

that AutoStore sought and obtained substantially similar patents (i) without disclosing material




                                                -9-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 10 of 62 PageID# 10




information to the U.S. PTO, and (ii) by making representations to the U.S. PTO that were flatly

inconsistent with representations that AutoStore made to other government entities.

       17.    In summary, the Fraud Patents that AutoStore sought and obtained from the U.S.

PTO between June 2017 and the present never should have been granted and would not have been

granted had AutoStore and its patent prosecution counsel been truthful with the U.S. PTO.

AutoStore defrauded the U.S. PTO out of necessity to prepare for Ocado’s potential entry into the

U.S. market. The invention that AutoStore told the Oslo District Court and Norwegian Patent

Office it was entitled to claim—i.e., a central cavity in combination with wheel placement fully

within the robot body—is an invention that Ocado clearly does not practice. Left with no other

choice in its efforts to exclude Ocado from the U.S. market, AutoStore decided to seek the Fraud

Patents so it could launch sham infringement litigations against Ocado.

       18.    AutoStore’s assertion of the Fraud Patents in the AutoStore Virginia Action and

AutoStore ITC Action stands to harm competition most directly by impacting Ocado’s current

business, business plans, and future prospects, but AutoStore’s anticompetitive conduct stands to

have a more general and long-lasting negative effect on competition in the United States.

AutoStore has gone to great lengths to publicize its sham lawsuits against Ocado11 so other

companies that might dare to challenge AutoStore’s monopoly know that they would need to

overcome artificial barriers to entry (e.g., the cost of multi-front patent litigation based on

fraudulently obtained patents) in a market where barriers to entry already are quite high, as

explained below (infra ¶¶ 47–51).



11
  See, e.g., PR Newswire, AutoStore Sues Ocado for Infringing Technology Patents Central to the
Ocado Smart Platform, Associated Press (Oct. 1, 2020), https://apnews.com/press-release/pr-
newswire/business-technology-technology-issues-western-europe-crime-
59c4a0e5bf08cb44b665c711fa7d6759 (Ex. 20).



                                              -10-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 11 of 62 PageID# 11




       19.     If Defendants’ antitrust violations and wrongdoing are not stopped and remedied,

both Ocado and U.S. consumers will suffer considerable harm, all to profit AutoStore and its

private equity owners. Ocado therefore brings this action (i) pursuant to 15 U.S.C. § 26, to enjoin

Defendants’ ongoing violations of Section 2 of the Sherman Act, 15 U.S.C. § 2, (ii) pursuant to

15 U.S.C. § 15(a), to recover treble damages for harm to Ocado caused by Defendants’ ongoing

violations of Section 2 of the Sherman Act, 15 U.S.C. § 2, and (iii) pursuant to Virginia state law,

to enjoin and remedy Defendants’ tortious interference with Ocado’s contractual relationship with

Kroger and Ocado’s expected economic gain (i.e., compensation for its innovation) under the

Ocado-Kroger partnership.

       20.     In the sections below, Ocado provides further allegations regarding (i) the Cubic

AS/RS market and AutoStore’s monopoly power (infra ¶¶ 32–51), (ii) the historical relationship

between Ocado and AutoStore, which is important context for AutoStore’s fraud on the U.S. PTO

(infra ¶¶ 52–60), and (iii) AutoStore’s fraud on the U.S. PTO, which led to issuance of U.S. patents

that AutoStore has wrongfully asserted against Ocado in the AutoStore Virginia Action and

AutoStore ITC Action (infra ¶¶ 61–117).

                                         THE PARTIES

       21.     Ocado is an independent online grocer and innovator, with global headquarters in

the United Kingdom and U.S. headquarters in Virginia. The company started in a single rented

room in London in 2000, and since its inception has devoted substantial resources to innovating

and improving Cubic AS/RS for fulfillment of grocery orders, with the goal of making online

grocery shopping more efficient and affordable.

       22.     Plaintiff Ocado Group plc is an entity organized under the laws of the United

Kingdom, with its principal place of business located at Buildings One & Two, Trident Place,




                                               -11-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 12 of 62 PageID# 12




Mosquito Way, Hatfield, Hertfordshire, AL10 9UL, United Kingdom. Ocado Group plc is the

ultimate parent of Ocado Solutions USA Inc. and Ocado Solutions Ltd.

       23.     Plaintiff Ocado Solutions Ltd. is an entity organized under the laws of the United

Kingdom, with its principal place of business located at Buildings One & Two, Trident Place,

Mosquito Way, Hatfield, Hertfordshire, AL10 9UL, United Kingdom. Ocado Solutions Ltd. is a

wholly owned subsidiary of Ocado Group plc, and it is the subsidiary through which Ocado

conducts its global business of selling the Ocado Smart Platform (“OSP”) technology to partners

(e.g., Ocado Solutions Ltd. is the principal counterparty to the Ocado-Kroger partnership

agreements).

       24.     Plaintiff Ocado Solutions USA Inc. is a corporation organized under the laws of

Delaware, with its principal place of business at 1660 International Dr., Ste. 600, McLean, Virginia

22102. Ocado Solutions USA Inc. is a wholly owned subsidiary of Ocado Group plc, and it is the

primary entity that conducts U.S.-based activities in furtherance of Ocado Solutions Ltd.’s

business with OSP partners.

       25.     Defendant AutoStore AS is a Norwegian corporation with its headquarters and

principal place of business at Stokkastrandvegen 85, 5578 Nedre Vats, Norway. On information

and belief, AutoStore AS is the ultimate parent entity of Defendants AutoStore System Inc. and

AutoStore Technology AS, and those two wholly owned subsidiaries of AutoStore AS act for the

benefit and at the direction of AutoStore AS. Certain of the conduct at issue in this complaint was

committed by Jakob Hatteland Logistics AS (“Hatteland”), and, on information and belief,

Hatteland became AutoStore AS on or about December 14, 2016.

       26.     AutoStore AS is one of the named complainants in the AutoStore ITC Action, and

AutoStore AS therefore joined in and decided to file that action, which entails the assertion of




                                               -12-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 13 of 62 PageID# 13




fraudulently obtained patents. Additionally, AutoStore AS fraudulently sought and obtained the

at-issue patents from the U.S. PTO, acting through its Chief Executive Officer Karl Johan Lier and

patent prosecution counsel (Christian Abel of the law firm Onsagers AS). Messrs. Lier and Abel

made submissions to the U.S. PTO in Alexandria, Virginia, that are alleged in this complaint to

have been affirmatively fraudulent or fraudulent by omission.

       27.     Defendant AutoStore System Inc. is a corporation organized under the laws of

Delaware, with its headquarters and principal place of business at 3 Corporate Park Drive, Unit 1,

Derry, New Hampshire 03038. On information and belief, AutoStore System Inc. is a wholly

owned subsidiary of AutoStore AS, and it is the primary entity through which AutoStore conducts

its business in the United States. AutoStore System Inc. is one of the named complainants in the

AutoStore ITC Action, and AutoStore System Inc. therefore joined in and decided to file that

action, which entails the assertion of fraudulently obtained patents that were obtained to benefit

AutoStore System Inc.’s business in the United States.

       28.     Defendant AutoStore Technology AS is a Norwegian corporation with its principal

place of business at Stokkastrandvegen 85, 5578 Nedre Vats, Norway. On information and belief,

AutoStore Technology AS is a wholly owned subsidiary of AutoStore AS. On information and

belief, AutoStore Technology AS is the assignee of the fraudulently obtained patents at issue in

this complaint, and it is the vehicle through which AutoStore asserts its U.S. patents, including the

fraudulently obtained patents at issue in this complaint. AutoStore Technology AS is one of the

named complainants in the AutoStore ITC Action, and AutoStore Technology AS is the sole

plaintiff in the AutoStore Virginia Action. AutoStore Technology AS therefore joined in and

decided to file actions that entail the assertion of fraudulently obtained patents. On information

and belief, as a wholly owned subsidiary of AutoStore AS, AutoStore Technology AS asserted the




                                                -13-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 14 of 62 PageID# 14




fraudulently obtained patents against Ocado at the direction of AutoStore AS and for the benefit

of AutoStore AS and AutoStore System Inc., which stands to benefit from elimination of Ocado

as a U.S. competitor in Cubic AS/RS.

                                     JURISDICTION AND VENUE

        29.         This Court has subject matter jurisdiction over this antitrust action, brought under

Title 15 of the United States Code, pursuant to 28 U.S.C. § 1331. This Court has supplemental

jurisdiction over Plaintiffs’ state law tort claims pursuant to 28 U.S.C. § 1367.

        30.         This Court has personal jurisdiction over the Defendants at least because

(i) Defendants have asserted or caused assertion of fraudulently obtained patents against Ocado in

this District; (ii) Defendants have asserted or caused assertion of fraudulently obtained patents in

this District and before the U.S. ITC, knowing that harm would be inflicted in this District, where

Ocado’s principal place of business in the United States is located; and (iii) Defendants have

fraudulently obtained or participated in the decision to fraudulently obtain patents from the U.S.

PTO, which is located in this District, and have directed or participated in the direction of

fraudulent communications to the U.S. PTO.

        31.         Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because, among

other reasons, a substantial part of the events or omissions giving rise to the claims have occurred

in this District.

       THE CUBIC AS/RS MARKET AND AUTOSTORE’S MONOPOLY POWER

        32.         Cubic AS/RS is a distinct product market relevant to the claims asserted herein

because merchants do not consider other forms of automated order management to be reasonably

substitutable. Applying the standard legal test for market definition, a hypothetical monopolist in

Cubic AS/RS would find a small, but significant, non-transitory increase in price (e.g., 5%) to be




                                                    -14-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 15 of 62 PageID# 15




sustainable because sales would not be diverted to other forms of automated order management.

Cubic AS/RS achieves a distinct and high profit margin relative to other forms of automated order

management systems, which is strong evidence that Cubic AS/RS is a distinct product market.

Additional factual allegations in support of this market definition are provided below.

       33.      Historically, to fulfill customer orders, retailers’ employees would pick items off

of shelves in warehouses that contained large amounts of empty space with aisles between the

shelves.     Cubic AS/RS is an efficient and cost-effective alternative, which leverages the

combination of a high-density, modular storage cube with robotics that rapidly lift and transport

storage bins to picking stations for assembly of customer orders. The storage cube component of

Cubic AS/RS is formed by vertical support beams, the tops of which are connected to create a grid.

The grid has two sets of rails—with the first set running perpendicular to the second set—and each

rail contains tracks on which storage and retrieval robots move. The following figures contain

illustrative examples of the main storage cube, with different kinds of transport robots moving on

top:




                                               -15-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 16 of 62 PageID# 16




        34.     In Cubic AS/RS, storage containers are stored and retrieved by the robots, which

move in the X- and Y-directions along the top of the cube. Those robots are equipped with a lifting

and gripping device, enabling them to reach down into the vertical columns from which they

retrieve or into which they lower the containers. After the robot retrieves a storage container, the

container is transported across the grid and delivered to a picking station. The robots are managed

by “air traffic control” technology, which communicates with each robot wirelessly and plans

optimal routes for the robots to store items, retrieve items, and deliver items to order picking

stations. The “air traffic controller” ensures that the robots can perform multiple functions,

including (i) accelerate rapidly and move at a high velocity (to fill orders as quickly as possible)

without collisions, and (ii) pick order items in the most efficient manner depending, for example,

on where the items are located vertically within a storage column. Although the graphics above

make Cubic AS/RS appear simple, in reality, the storage cubes are complex and can span the area

of several football fields, as shown in the following rendering of a real installation:




        35.     There are several qualities of Cubic AS/RS that make it a distinct relevant product

market. The most salient of those qualities are (i) extremely high storage density, (ii) extremely

low cost of inventory storage, (iii) ability to handle high throughput at significantly reduced capital

cost relative to other systems (e.g., shuttle systems), (iv) high “uptime” (i.e., there is simplicity to

the system, which rarely crashes because there is no critical point of failure given the number of



                                                 -16-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 17 of 62 PageID# 17




transport robots on the grid), (v) high accuracy in storage and retrieval of items for inventory or

customer orders, (vi) more secure storage of inventory, and (vii) extendability (i.e., the modular

nature of the system, which makes it easy to increase throughput rates on an established storage

grid or increase capacity by building out the storage grid).

        36.       Regarding high storage density, no other form of automated order management

offers storage anywhere near the density provided by Cubic AS/RS. A traditional warehouse

contains significant empty space, which leads to cost inefficiencies in terms of, e.g., rent or capital

expenditure for building non-productive space, and high costs associated with providing lighting,

heating, cooling, and ventilation for that non-productive space. Cubic AS/RS uniquely “takes the

air out of” a warehouse, allowing all storage and retrieval space to be productive, minimizing

expenditure on heating, cooling, and ventilation, and in some instances dramatically reducing or

eliminating the need for lighting. Other forms of automated storage—e.g., traditional warehouses

that largely operate with robotics instead of employees or conveyor belt systems—do not provide

these benefits.

        37.       Indeed, in its marketing materials, AutoStore touts the unique features of Cubic

AS/RS that distinguish the system from others, stating that Cubic AS/RS “reduc[es] the storage

footprint to a fourth [of] conventional storage. Elimination of traditional needs such as walkways

and within height reach shelves means almost all warehouse space gets used for its purpose:

warehousing. . . .    With the highest density of any goods-to-person system there are many

possibilities:    get four times the storage capacity out of the current building or move the

[distribution center] DC to the city center to save shipment time and cost.”12



12
   Bastian Solutions, Cube Storage Pioneers, available at https://www.bastiansolutions.com
/assets/1/6/autostore-brochure-bastian-solutions1.pdf (“AutoStore Guide”) (Ex. 21).



                                                 -17-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 18 of 62 PageID# 18




       38.     Regarding storage cost, merchants fundamentally want to minimize the cost of

storing items that are for sale, and—as much as possible—incur costs only when fulfilling a

customer order. In Cubic AS/RS, the storage cost is extremely low because each storage location

(a spot in the storage grid) is only a container within a relatively inexpensive aluminum grid. Since

Cubic AS/RS allows inventory to be stored at high density with little cost, operating expenses are

substantially reduced relative to other systems.

       39.     Regarding speed, AutoStore’s marketing material speaks for itself, touting that

(i) its Red Line Cubic AS/RS system serves “customers with throughput requirements of up to 350

bins per hour per port,” and (ii) “the new [Black Line] robot, in combination with the new [Black

Line system], can achieve up to 650 bins per hour per port – almost doubling today’s maximum

throughput level.”13 Although there are other systems that can achieve high throughput (e.g.,

shuttle systems), they can do so only at (i) a small scale or (ii) with extremely high capital expenses

for the system. Cubic AS/RS uniquely offers high throughput with significantly reduced cost, and

only AutoStore and Ocado offer that solution to the market.

       40.     Regarding “uptime,” AutoStore’s marketing materials again distinguish Cubic

AS/RS from any other system. AutoStore touts that its Cubic AS/RS achieves an average “uptime”

of 99.6%, explaining that it can achieve that metric because its “modular system” has “no-single-

point-of-failure” because “[r]obots are continuously self-diagnosing and reporting back to an

intelligent notification system that preventively notifies if a unit needs care.” (AutoStore Guide at

23.) In contrast to Cubic AS/RS, other forms of automated order management have points of




13
   Derek Cribley, AutoStore Black Line: Your Questions Answered, Bastian Solutions: The
Material Handling Blog (Jan. 15, 2019), https://www.bastiansolutions.com/blog/autostore-black-
line-your-questions-answered (Ex. 22).



                                                 -18-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 19 of 62 PageID# 19




failure that can disrupt operations. For example, a defect in a conveyor belt system can fully halt

operations until a repair is implemented.

       41.     Regarding accuracy and security, AutoStore’s marketing materials again

demonstrate that Cubic AS/RS constitutes a separate relevant market. AutoStore states: “For a

warehouse picker coming from a traditional warehouse background, working an AutoStore Port is

much like trying a nail gun after working with a hammer and nails. The grid is unreachable; its

security features will decrease the loss of items. Even higher security can be added with 3rd party

encryption, fingerprint scanners or similar. With efficient procedures at the port, inventory control

normally gets to over 99% as extreme precision.” (AutoStore Guide at 31.) These advantages of

Cubic AS/RS, unavailable in other forms of automated order management, also make Cubic

AS/RS a unique product, especially for high-throughput merchants.

       42.     Regarding extendability, it is relatively easy to extend the performance of Cubic

AS/RS in two respects. First, for an existing storage cube, increasing throughput is simply a matter

of adding more robots to the cube and/or adding more picking stations for the robots to deliver

containers to employees or other robotics for order picking. Second, increasing capacity is simply

a matter of building out the storage cube to cover more area, which is something that can be done

with minimal interruption to ongoing operation of the existing storage cube. Other automated

storage systems are not as easy to enhance—in terms of throughput or capacity—and thus Cubic

AS/RS offers a unique solution to merchants who expect they will need to increase speed of order

fulfillment or their storage capacity.

       43.     Those qualitative aspects of Cubic AS/RS are sufficient alone to establish a distinct

product market. The economic characteristics of the Cubic AS/RS business further demonstrate

that Cubic AS/RS is a distinct market. The Cubic AS/RS business, for example, has an annual




                                                -19-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 20 of 62 PageID# 20




growth rate that significantly outpaces the growth rate of automated order management systems

generally (particularly over the past few years), and the Cubic AS/RS business achieves a profit

margin substantially greater than the profit margin associated with other forms of automated order

management.

       44.     Consistent with the conclusion that Cubic AS/RS is a distinct product market,

industry analysts evaluate Cubic AS/RS as a distinct product segment within the broader

automated storage and retrieval business. ARC Advisory Group (a leading technology market

research firm), for example, identifies Cubic AS/RS as a distinct product market, stating:

               Storage Density Optimized with Cube-Based Automated Storage
               Cube-based automated storage offers a cost-effective means for automating
               fulfillment while providing superior storage density. These solutions are
               synonymous with AutoStore’s systems in 2019. However, Ocado is
               expected to generate revenues from its systems that are structurally similar.
               Ocado is currently building numerous grocery fulfillment sites with partners
               in Europe and the US.14

       45.     Before Ocado’s entry into the Cubic AS/RS market, AutoStore was the only player

offering a commercial Cubic AS/RS system anywhere in the world. Today, after Ocado’s nascent

success as a market entrant, AutoStore continues to be the dominant commercial provider of Cubic

AS/RS, with a global market share in excess of 90%. The relevant market should be assessed

globally because, as AutoStore and Ocado prove, a company based outside the United States can

effectively provide Cubic AS/RS to merchants within the United States, and they can do so with a

relatively limited U.S. presence for installation and service of Cubic AS/RS systems.




14
   ARC     Advisory    Group,      Automated      Storage     and      Retrieval    Systems,
https://www.arcweb.com/market-studies/automated-storage-retrieval-systems (Ex. 23).




                                               -20-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 21 of 62 PageID# 21




          46.    AutoStore claims to have more than 500 Cubic AS/RS installations globally15

relative to Ocado’s three active installations (one in the United Kingdom, one in France, and one

in Canada) and four installations in commission. AutoStore therefore has a market share well in

excess of 90% based at least on total active Cubic AS/RS installations. Moreover, even if Ocado’s

planned installations with Kroger are taken into account, AutoStore’s market share based on total

installations still exceeds 90%.

          47.    The conclusion that AutoStore has monopoly power is confirmed by the fact that

the Cubic AS/RS market has high barriers to entry. As a threshold matter, Cubic AS/RS requires

a long development timeline and high upfront cost. It took Ocado several years to fully develop

its own Cubic AS/RS, and even longer to develop it to a point where Ocado sold the system for

use by a third party instead of simply using it for Ocado’s own online grocery business. Moreover,

AutoStore has actively created barriers to entry, partnering with virtually all of the leading system

integrators that market, sell, and install Cubic AS/RS with merchants (customers).16 Exacerbating

the problem, AutoStore’s current private equity owner THL also owns at least one of those leading

system integrators (Fortna), and THL announced in November 2020 that it intends to further invest

in, acquire, and consolidate “automation-focused” businesses in markets vertical and adjacent to

Cubic AS/RS.17 This will further increase barriers to entry. AutoStore’s assertion of fraudulently

obtained patents, as described herein, raises the barriers to entry still further.




15
     AutoStore, Cases, https://autostoresystem.com/cases/ (Ex. 24).
16
     AutoStore, Partners, https://autostoresystem.com/partners/ (Ex. 25).
17
  Business Wire, Thomas H. Lee Raises $900 Million for Automation-Focused Private Equity
Fund (Nov. 16, 2020), https://www.businesswire.com/news/home/20201116005722/en/Thomas-
H.-Lee-Partners-Raises-900-Million-for-Automation-Focused-Private-Equity-Fund (Ex. 26).



                                                  -21-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 22 of 62 PageID# 22




       48.     For at least the reasons stated above, AutoStore holds monopoly power in the

market for Cubic AS/RS, and any anticompetitive acts that AutoStore takes to maintain that

monopoly power are unlawful under Section 2 of the Sherman Act as monopolization.

       49.     Additionally, the sub-market for high-throughput Cubic AS/RS is a further distinct

market for the purposes of antitrust analysis. The market for high-throughput Cubic AS/RS is

defined by the same qualities and entry barriers described above for Cubic AS/RS, but high-

throughput Cubic AS/RS uniquely serves the needs of merchants with extremely high order

volume. As noted above (supra ¶ 39), AutoStore markets the Black Line system to customers with

high-throughput demands (i.e., demand to process more than 350 containers per hour per port).

Customers who need to manage extremely high throughput would not find other forms of

automated order management reasonably substitutable with high-throughput Cubic AS/RS, so the

sub-market for high-throughput Cubic AS/RS constitutes a distinct product market. In this distinct

sub-market, Ocado is AutoStore’s only competitor, and AutoStore therefore has at least a

dangerous probability of obtaining monopoly power in that sub-market.

       50.     Finally, even if other forms of automated storage and retrieval technology

incorrectly were included in the same product market as Cubic AS/RS (e.g., shuttle systems),

AutoStore still has monopoly power or a dangerous probability of obtaining it. The market for

automated storage and retrieval systems is a competitive bid market—i.e., in contrast to off the

shelf consumer products (e.g., boxes of cereal purchased without negotiation), competition for the

sale of automated storage and retrieval systems, which is a significant investment, occurs via

negotiation with the potential merchant-customer. At a minimum, Cubic AS/RS is a highly

differentiated product relative to other forms of automated storage and retrieval systems

(supra ¶¶ 2, 32–44)—and AutoStore and Ocado are the only companies that make that




                                              -22-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 23 of 62 PageID# 23




differentiated product commercially available such that a merchant-customer could play the

companies off of each other in a competitive bid process.

       51.     If AutoStore’s anticompetitive enforcement of fraudulently obtained patents were

to succeed, AutoStore would lose its head-to-head (and only) competitor for a highly differentiated

product, and AutoStore would have the ability to sustainably raise prices to a supracompetitive

level. Accordingly, AutoStore at least has a dangerous probability of obtaining monopoly power

in automated storage and retrieval systems if its anticompetitive conduct directed at Ocado were

to succeed. Any anticompetitive acts that AutoStore takes to obtain or maintain that monopoly

power are unlawful under Section 2 of the Sherman Act.

                     OCADO DECIDED TO INNOVATE INSTEAD OF
                    PURCHASING CUBIC AS/RS FROM AUTOSTORE

       52.     Ocado commercially launched its online grocery business in 2002, and sought to

automate storage and retrieval of order items as much as possible. Ocado evaluated, but ultimately

rejected, “off the shelf” automated storage and retrieval systems, including AutoStore’s Red Line

system, which has not materially improved since 2005. Grocery merchants like Ocado face unique

problems that are difficult to solve with routine robotics (e.g., extremely high customer order

volume—in terms of both the number of orders and the number of items in a single order—which

sometimes requires fulfillment of thousands of orders in a matter of hours, and a need to reliably

store, handle, and deliver frozen, refrigerated, and other perishable items). AutoStore’s Red Line

system had numerous shortcomings that made it unsuitable to solve those problems.

       53.     The Red Line system utilizes cantilever robots (depicted in the image below), which

have a main body that stores driving and lifting mechanisms and electronics, and a cantilevered

“arm” to lift storage containers out of the storage cube.




                                                -23-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 24 of 62 PageID# 24




       54.     Ocado found the Red Line System unsuitable for numerous reasons.             First,

cantilever robots are limited in how they can move on the top of the storage cube because of their

shape (the cantilever “arm” obstructs the passage of other robots on adjacent paths). Second, the

Red Line system’s robots run on tracks that further compromise mobility. In the image above, for

example, the Red Line robot is depicted on “single-single” rails, which means the robots cannot

pass immediately next to each other in any direction because their wheels would collide on the

track. Third, Red Line robots are slow and energy inefficient (when compared to Ocado’s robots

or AutoStore’s “new” Black Line robots) because of the cantilever design. The wheels that lie

between the main body and cantilever “arm” create a fulcrum around which the entire body of the

robot may pivot (and fall over). Accordingly, the main body of the robot needs to counteract the

tipping effect, which negatively affects the speed and energy efficiency of the robot.

       55.     Disappointed with off the shelf options, Ocado initially proposed that AutoStore

and Ocado work together to re-imagine Cubic AS/RS and implement several of Ocado’s inventions

and ideas for improvement. Ocado shared confidential information regarding its inventions and

ideas with AutoStore, including the information at issue in 2016 litigation between the parties in

Oslo, Norway, as explained in more detail below (infra ¶¶ 87–90).



                                               -24-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 25 of 62 PageID# 25




        56.    AutoStore ultimately declined to work with Ocado, so Ocado decided to work with

external engineering firms to help implement Ocado’s innovations, which would greatly improve

pre-existing Cubic AS/RS and make it suitable for management of grocery orders. One important

improvement was to dispense with cantilever robots. Ocado’s robots instead occupy a single space

on the storage grid and they lift a storage bin up inside a cavity in the robot’s body. A video of

Ocado’s robots in operation is available online,18 and a still image is provided below:




        57.    Ocado’s single-space robots significantly increase the efficiency of Cubic AS/RS

because, among other reasons, busy robots are able to pass immediately next to each other in two

directions. Additionally, the wheels of an Ocado robot run on “double-double” rails, which give

the robots the ability to pass immediately next to each other on the same rail in both the X-direction

and Y-direction. In turn, the robots can be managed by more complex “air traffic control”

software, which has a greater probability of identifying an optimal route that actually is available

to a robot.



18
   Tech Insider, Inside a Warehouse Where Thousands of Robots Pack Groceries, YouTube (May
9, 2018), https://www.youtube.com/watch?v=4DKrcpa8Z_E.



                                                -25-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 26 of 62 PageID# 26




        58.     To date, Ocado has invested more than $1 billion to design its Cubic AS/RS (which

is part of the overall OSP), and Ocado’s innovative system is both (i) used by Ocado’s own grocery

business, and (ii) offered to other merchants that face high-throughput demands and therefore

stand to benefit from Ocado’s innovations. Ocado continues to innovate, spending hundreds of

millions of dollars on R&D for new technologies to be implemented with OSP (e.g., approximately

$164 million in 2019 alone).19 The U.S. Patent and Trademark Office has rewarded Ocado’s

innovations by issuing multiple patents to Ocado that claim inventions related to Ocado’s Cubic

AS/RS.

        59.     Over time, and in recognition of the advantages of Ocado’s Cubic AS/RS,

AutoStore copied Ocado’s technology and sought to pass it off as AutoStore’s “own technology.”

In January 2017, AutoStore was acquired by the private equity firm EQT, and then, in July 2019,

AutoStore was on-sold to a different private equity firm, THL. Also in 2019, AutoStore launched

a “new” system, called Black Line, which utilizes robots that, like Ocado’s robots, (i) occupy

substantially a single grid space, (ii) run on “double-double” rails on top of the storage cube, and

(iii) lift storage containers up vertically into the robot, rather than lifting with a cantilevered arm.

The Black Line robots are depicted in the following image:




19
  See also Ocado Group plc 2019 Annual Report at 7 (May 13, 2020) (Ex. 27). This figure was
reported in Ocado’s annual report in GBP, and has been converted to USD using the Bank of
England’s reported daily spot rate for December 31, 2019 (£1 = $1.3210).



                                                 -26-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 27 of 62 PageID# 27




       60.     AutoStore—dissatisfied with unfairly competing with Ocado only by copying

Ocado’s patented technology—has now sought to (i) stop Ocado from using Ocado’s own

innovations, and (ii) exclude Ocado as a competitor in the U.S. Cubic AS/RS market. To

accomplish those goals, between June 2017 and the present, AutoStore fraudulently obtained U.S.

patents claiming a generic Central Cavity Robot (which AutoStore has repeatedly admitted—

outside of the U.S. PTO—was prior art), and AutoStore has now asserted those fraudulently

obtained patents against Ocado in an attempt to have the U.S. ITC halt competition beneficial to

U.S. customers at the U.S. border.

                 AUTOSTORE OBTAINED CENTRAL CAVITY ROBOT
                   PATENTS THROUGH FRAUD ON THE U.S. PTO

       61.     To fraudulently obtain generic Central Cavity Robot patents from the U.S. PTO,

AutoStore had to go back in time and radically re-imagine history. AutoStore also had to

contradict factual representations that it made to foreign government entities (courts and patent

offices) when those factual representations suited AutoStore’s other interests.




                                               -27-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 28 of 62 PageID# 28




         The Norwegian Patent Application – December 2012 to April 2014

         62.    In a Norwegian patent application that AutoStore filed in December 2012 (App.

No. 20121488 (“NO/488”) (Ex. 28)), AutoStore sought to claim a Central Cavity Robot that was

“chubby.” The robot was “chubby” because, although it lifted containers into an internal cavity

rather than with a cantilevered arm, the robot body still occupied substantially more than one space

on top of the storage cube. On information and belief, AutoStore developed this “chubby” robot

several years before filing its Norwegian patent application for a commercial offering to the

Central Bank of Russia.20

         63.    The following three figures from NO/488 illustrate the “chubby” robot concept (the

last of the three figures is an aerial view of the robots on top of the storage cube, with the shaded

flanges (5a and 5b) showing the encroachments on neighboring grid spaces) (Ex. 28):




20
     See EVS, Warehouse Complexes, https:/evs.ru/sklkom.php (Ex. 29).



                                                -28-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 29 of 62 PageID# 29




       64.    The Norwegian Patent Office responded negatively to AutoStore’s patent

application on June 14, 2013, stating: “We believe that the subject of the application is not

patentable.” (Exs. 30 (Norwegian) and 31 (English translation) (the “Norwegian Rejection”).)

The Norwegian Patent Office explained that AutoStore’s purported invention was not patentable

because of two prior art references:     (i) AutoStore’s own Norwegian Patent, NO 317366

(“NO/366”) (Ex. 32); and (ii) a German Central Cavity Robot, DE 102009017241 (“DE/241”)

(Ex. 19). The Norwegian Patent Office stated:

              The objective technical problem that the subject of the application solves
              vis-à-vis [NO/366]: How to provide a remote controlled vehicle that allows
              access to all storage columns located under the vehicle that also enables
              stable transportation and lifting of heavy storage units.

              [DE/241] describes a remote controlled motorised vehicle (8) arranged to
              move on a storage system and receive storage units (9) and transport them
              in the storage system. The vehicle has a central cavity for receiving storage
              units and a hoisting device (16). See figs. 1-3; section 0022 in [DE/241].

              We believe that it is obvious to a specialist to arrange the solution in
              [NO/366] with a central cavity for receiving storage units described in
              [DE/241] in order to arrive at the invention in accordance with the
              application’s independent claim 1 and thus solve the technical problem.

              Claim 1 lacks inventive merit and is not patentable. As with claim 1, the
              invention as provided in claim 11 is not patentable.



                                              -29-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 30 of 62 PageID# 30




               We believe that the application’s independent claims 2-10 and 12-14 do not
               describe any patentable new claim vis-à-vis [NO/366] and [DE/241].
               (Ex. 31 at 2.)

       65.     As the Norwegian Patent Office found, NO/366 already disclosed the Cubic AS/RS

storage grid and cantilevered robots that operated on it. This is illustrated in Figure 5 of NO/366

(Ex. 32):




       66.     Also as the Norwegian Patent Office found, DE/241 disclosed the operation of a

Central Cavity Robot that operated on a storage grid. This is illustrated in the following two

figures from DE/241 (Ex. 19):




                                               -30-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 31 of 62 PageID# 31




       67.    In response to the Norwegian Rejection, on January 22, 2014, AutoStore, and its

counsel at Onsagers, did agree with the Norwegian Patent Office’s conclusion, stating:

              Furthermore, the investigat[or] argues that claim 1 and claim 11 lack
              sufficient inventive merit as the above-mentioned features are found in
              publication [DE/241]. We agree that [DE/241] shows a vehicle body that
              can receive storage containers in a cavity in the centre. And we also agree
              that D2 can be used when assessing inventive merit as it describes the same
              technical field. Consequently, we would have agreed with the inspector that
              the combination [NO/366] + [DE/241] would have deprived the current
              invention of sufficient inventive merit if the characterising part of claim 1
              had only consisted of the aforementioned features.

              However, claim 1 (and claim 11) also consists of the feature “at least one
              of the sets of vehicle rolling means (11) is arranged fully within the vehicle
              body (4)”. We cannot see that this feature is described (explicitly or



                                              -31-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 32 of 62 PageID# 32




              implicitly) in [NO/366] or [DE/241]. We therefore claim that the current
              invention has novelty over [NO/366] and [DE/241] in terms of both the
              feature

              “the second section (7) comprising a centrally arranged cavity (7) within
              the vehicle body (4), the cavity (7) having at least one bin receiving opening
              (12) facing towards the storage columns (8,8a,8b) during use,”

              and the feature

              “at least one of the sets of vehicle rolling means (11) is arranged fully within
              the vehicle body (4)”.

              We remind you that if a specialist could find enough incentive for both
              features in combination, it should be possible to conclude that there is
              insufficient inventive merit. We firmly believe that this is not the case. A
              specialist who wants to optimise the stability of the vehicle will perhaps be
              inspired to lift the container centrally into the vehicle, but D2 does not give
              any pointers, neither in the figures nor in the text, for the specific wheel
              location described in claim 1. In this regard, we refer to the section in the
              application text on page 4, lines 19-25:

              “By arranging at least one set of vehicle rolling means fully within the
              vehicle or robot body additional stability is obtained during the lifting
              process since the rolling means is situated closer to the storage bin to be
              lifted. Of the same reason this arrangement reduces the total load on the
              lifting device. Furthermore, the arrangement is more space efficient relative
              to the prior art robot illustrated in figure 2 since the roller means does not
              give any additional extensions in at least one of the two robot moving
              directions (X and Y). Production of smaller sized robots is also rendered
              possible.”

              Since the receipt of containers in a centrally located cavity and the
              placement of wheels near the centre of the carriage, can be considered to be
              two related features as both afford increased stability, we believe that these
              must be treated in conjunction when assessing inventive merit.
              Consequently, either [NO/366] and [DE/241] must also describe the feature
              “at least one of the sets of vehicle rolling means (11) is arranged fully within
              the vehicle body (4)”, and this is not the case.

(Exs. 33 (Norwegian) and 34 (English translation) (the “Norwegian Response”) (emphasis in

original).)




                                               -32-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 33 of 62 PageID# 33




       68.     On April 24, 2014, the Norwegian Patent Office accepted AutoStore’s

representation that there was no invention without the combination of a central cavity with “at

least one of the sets of vehicle rolling means [ ] arranged fully within the vehicle body,” and

allowed the patent on the basis of that representation. (Exs. 35 (Norwegian) and 36 (English

translation) (the “Norwegian Reply”).) The Norwegian Patent Office, however, found DE/241 to

be of particular significance, and instructed AutoStore that a “reference to [DE/241] should be

incorporated in the application description,” which AutoStore never did. (Ex. 36 at 2.)

       The International Patent Application – December 2013 to January 2015

       69.     In parallel with AutoStore’s patent prosecution before the Norwegian Patent Office,

in December 2013, AutoStore filed an international Patent Cooperation Treaty application,

published as WO 2014/090684 (“WO/684”) (Ex. 37). In WO/684, AutoStore again sought to

claim its “chubby” robot with rolling means arranged fully within the robot body, and included the

same figures as the Norwegian patent application (Ex. 37):




       70.     WO/684 claimed the following (emphasis in bold):

               1. Remotely operated vehicle (1) for picking up storage bins (2) from a
               storage system (3), comprising



                                              -33-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 34 of 62 PageID# 34




                       a vehicle body (4) comprising a first section (5,5a,5b) for storing
                vehicle 5 driving means (6) and a second section (7) for receiving any
                storage bin (2) stored in a storage column (8,8a,8b) within the storage
                system (3),

                       a vehicle lifting device (9) at least indirectly connected to the vehicle
                body (4) for lifting the storage bin (2) into the second section (7),

                        a first set of vehicle rolling means (10) connected to the vehicle body
                (4) allowing movement of the vehicle (1) along a first direction (X) within
                the storage system (3) during use and

                        a second set of vehicle rolling means (11) connected to the vehicle
                body (4) allowing movement of the vehicle (1) along a second direction (Y)
                in the storage system (3) during use,

                the second direction (Y) being perpendicular to the first direction (X),
                characterized in that

                        the second section (7) comprising a centrally arranged cavity (7)
                within the vehicle body (4), the cavity (7) having at least one bin receiving
                opening (12) facing towards the storage columns (8,8a,8b) during use, and

                       at least one of the sets of vehicle rolling means (11) is arranged
                fully within the vehicle body (4). (Ex. 37 at 9 (second emphasis added).)

        71.     The body charged with evaluating AutoStore’s application, the International

Searching Authority (“ISA”), reached the same conclusion as the Norwegian Patent Office, and

found that AutoStore’s claims were unpatentable, although based on a different set of prior art.

(See Ex. 38 (the “ISR Opinion”).) The ISA noted, however, that with respect to the characterizing

limitation of “at least one of the sets of vehicle rolling means (11) is arranged fully within the

vehicle body (4),” the ISA might allow a narrower claim, stating: “The feature of having a set of

wheel[s] fixed to the inner wall of the cavity (fig. 3 of the present application) seems to be not

disclosed in the prior art.” (Id.)

        72.     In response, on October 8, 2014, AutoStore amended the characterizing portion of

its claim to require “at least one of the sets of vehicle rolling means (11) is mounted arranged fully



                                                 -34-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 35 of 62 PageID# 35




within inside the cavity (7) vehicle body (4).” (Ex. 39 (the “ISR Response”) (deletions and

additions noted in original).) AutoStore also emphasized its view that its invention was novel over

the prior art because “none of the publications give any indications of a wheel configuration having

the wheels mounted inside the cavity.” (Id.)

       73.     In reply to the ISR Response, the International Preliminary Examining Authority

(the “IPEA”), also charged with evaluating AutoStore’s application, again rejected AutoStore’s

claim. (Ex. 40 (the “IPEA Reply”).) The IPEA considered the most important prior art reference

to be a Japanese Central Cavity Robot identified as JP H10 203647 (“JP/647”) (Ex. 41), which

was the primary basis for the finding of unpatentability. (IPEA Reply.) The following figure from

JP/647 illustrates the point (Ex. 41):




       74.     The IPEA noted, however, that the “feature of having a set of wheel[s] mounted to

the inner wall of the cavity (and not only parallel to it) seems not to be disclosed in the prior-art.”

(Ex. 40 (emphasis in original).)




                                                 -35-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 36 of 62 PageID# 36




       75.     In response to the IPEA Reply, on January 23, 2015, AutoStore did not dispute the

IPEA’s characterization of the prior art, and further narrowed its claim to distinguish its application

from JP/647 to require “at least one of the sets of vehicle rolling means (11) is mounted onto the

inner wall of the cavity (7).” (Ex. 42 (the “IPEA Response”) (emphasis in original).) In the

International Preliminary Report on Patentability, the IPEA accepted that limiting amendment.

(Ex. 43 (the “IPRP”).)

       Initial Patent Prosecution Before the U.S. PTO – June 2015 through June 2016

       76.     On June 9, 2015, AutoStore filed its first patent application in the U.S. PTO. The

first U.S. application was U.S. App. No. 14/650,757 (the “’757 Application”) (Ex. 44), and it

claimed priority to NO/488 (filed December 2012) (Ex. 28) and WO/684 (filed December 2013)

(Ex. 37). NO/488 and WO/684 were materially the same (i.e., WO/684 did not disclose new

subject matter relative to NO/488). The ’757 Application could not lawfully claim priority to

NO/488 and WO/684 unless the ’757 Application did not claim new subject matter beyond the

invention disclosed in the earlier applications.

       77.     When AutoStore submitted the ’757 Application to the U.S. PTO, AutoStore also

submitted the IPRP and the Norwegian Rejection, which on information and belief, was submitted

only in Norwegian language without an English-language translation or separate English-language

statement of relevance. On information and belief, AutoStore has never properly disclosed the

Norwegian Rejection to the U.S. PTO. (See Ex. 45 (“’757 Information Disclosure Statement”).)

AutoStore also submitted several prior art references with several critical omissions.

       78.     First, AutoStore submitted DE/241 (the prior art reference that the Norwegian

Patent Office deemed critical to the patentability analysis) and JP/647 (the prior art reference that

the ISA and IPEA had deemed most important to the patentability analysis). However, AutoStore




                                                   -36-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 37 of 62 PageID# 37




submitted those references only in their native language, without English translations, and with

respect to at least DE/241, AutoStore also failed to submit an English-language statement of

relevance, as required by U.S. PTO rules, regulations, and standards. Obviously, in light of

AutoStore’s statements in the Norwegian Response regarding DE/241, a statement of relevance

regarding DE/241 was highly material to the patentability analysis. Based on publicly available

records, AutoStore has never fairly disclosed DE/241 to the U.S. PTO.

       79.     Second, on June 4, 2015, AutoStore submitted a Third Party Observation to the

World Intellectual Property Organization (“WIPO”) (the “AutoStore TPO”) (Ex. 46). In the

AutoStore TPO, AutoStore made several arguments against one of Ocado’s international patent

applications directed to a Cubic AS/RS robot.            AutoStore:     (i) made numerous factual

representations about the scope of the prior art; (ii) submitted several prior art references to WIPO;

and (iii) submitted an “English translation of [NO/366]” to WIPO. However, when AutoStore

submitted the ’757 Application to the U.S. PTO only five days later (June 9, 2015), AutoStore

failed to disclose much of the information to the U.S. PTO in seeking its own patent claims.

       80.     First, AutoStore submitted a copy of NO/366 (the second prior art reference that

the Norwegian Patent Office had found critical to the patentability analysis) to the U.S. PTO, but

submitted it only in Norwegian language. AutoStore possessed an English translation of that

critical prior art reference—disclosed to WIPO only days earlier in connection with the AutoStore

TPO—but AutoStore withheld that critical document from the U.S. PTO, despite rules and

regulations that require submission of an English translation if it is in the “possession, custody, or

control of, or is readily available to” the applicant. (See 37 C.F.R. 1.98.) Given the importance of

NO/366 to the patentability analysis, AutoStore’s decision to withhold the English translation of




                                                -37-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 38 of 62 PageID# 38




NO/366 was an omission material to the U.S. PTO consideration of AutoStore’s U.S. patent

applications.

       81.      Second, AutoStore chose not to disclose to the U.S. PTO several prior art references

that it had disclosed to WIPO in connection with the AutoStore TPO—DE 199 35 742,

US20140086714, EP0034154, and DE202009014456. (Ex. 46 at 15.) AutoStore cannot plausibly

deny that it was unaware of those prior art references (submitted to WIPO only days before the

’757 Application was submitted to the U.S. PTO). Nor can AutoStore deny that those references

were material to the U.S. PTO’s evaluation of the ’757 Application—indeed, in the AutoStore

TPO, AutoStore identified the international counterpart to the ’757 Application as pertaining to

the same field and subject matter as the four prior art references that it chose to reveal to WIPO

(when it served AutoStore’s interests in opposing one of Ocado’s patents), but chose not to reveal

to the U.S. PTO when it served AutoStore’s interests in obtaining its own patent.

       82.      Third, AutoStore did not disclose the AutoStore TPO itself to the U.S. PTO, despite

the fact that the AutoStore TPO contained a number of (i) important English-language descriptions

of foreign prior art references and (ii) factual representations from AutoStore regarding the content

of prior art. AutoStore argued strenuously, for example, that a Central Cavity Robot already was

disclosed in prior art that pre-dated AutoStore’s earliest relevant patent application (i.e., NO/488

that was filed with the Norwegian Patent Office in December 2012). For example, with respect to

a prior art reference that pre-dated NO/488 by more than a decade, AutoStore stated that the

reference already presented a Central Cavity Robot (i.e., “already presents a solution having a

centrally arranged container-receiving space”). (Ex. 46 at 14.)

       83.      Overall, in connection with the ’757 Application, AutoStore never submitted or

otherwise properly disclosed the contents of (i) the Norwegian Response, (ii) the Norwegian




                                                -38-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 39 of 62 PageID# 39




Reply, (iii) the ISR Opinion, (iv) the ISR Response, (v) the IPEA Reply, (vi) the AutoStore TPO,

(vii) certain prior art disclosed in the AutoStore TPO, or (viii) English translations of (or

appropriate English descriptions of) NO/366 and DE/241. All of those omissions were material to

patentability in light of the statements made by AutoStore and by foreign and international patent

examination authorities regarding prior art and the limitations on the scope of the invention that

AutoStore could legally claim—i.e., the critical importance of having rolling means arranged fully

within the robot body or, more narrowly, having wheels mounted to the inner wall of the robot’s

cavity. As explained below, as AutoStore continued to prosecute the ’757 Application and its

family members before the U.S. PTO (from June 2015 to the present), AutoStore has never

properly disclosed to the U.S. PTO the materials identified in this paragraph.

       84.     At least in connection with the ’757 Application itself, however, AutoStore’s

omissions—although material to patentability—appear not to have been accompanied by

affirmative misrepresentations.    AutoStore’s patent prosecution counsel at the time—Osha

Bergman Watanabe & Burton (f/k/a Osha Liang LLP) of Texas (“Osha Liang”)—submitted patent

claims to the U.S. PTO that were consistent with the limitations AutoStore had admitted were

necessary to the Norwegian Patent Office and IPEA. Contemporaneous with the filing of the ’757

Application, Osha Liang filed a preliminary amendment that included the following claim

limitation: “wherein at least one of the sets of vehicle rolling means (11) is arranged fully within

the vehicle body (4) mounted onto the inner wall of the cavity.” (Ex. 47 (deletions and additions

noted in original).) In other words, Osha Liang’s submission to the U.S. PTO claimed an invention

that was, in the respects noted above, consistent with AutoStore’s representations to other patent

examination authorities, requiring the combination of a central cavity and specific wheel

placement.




                                               -39-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 40 of 62 PageID# 40




       85.     On August 23, 2016, the ’757 Application issued as U.S. Patent No. 9,422,108 (the

“’108 Patent”) (Ex. 48), and the relevant claims included the wheel placement limitation that

admittedly was necessary to patentability. Ocado plainly does not practice the invention consisting

of the combination of the central cavity and wheels mounted to the inner wall of the cavity—i.e.,

the requirement critical to patentability—and AutoStore has not asserted that Ocado infringes the

’108 Patent.

       86.     Shortly before the issuance of the ’108 Patent, on June 29, 2016, Osha Liang (on

behalf of AutoStore) filed a new application (U.S. App. No. 15/197,391 (the “’391 Application”))

as a continuation of the ’757 Application. (Ex. 49.) By law, a continuation application cannot add

new subject matter, and the applicant is limited to providing alternative claims to the invention

disclosed in the original application. Like the ’108 Patent, the ’391 Application was not directed

to a Central Cavity Robot. Instead, the ’391 Application was directed to a bin lift elevator that is

part of the Cubic AS/RS storage cube. That technology is not at issue in the AutoStore Virginia

Action or AutoStore ITC Action because Ocado plainly does not practice it, and that technology

is not relevant to the allegations in this complaint.

       Oslo, Norway District Court Litigation – June 2016 through February 2017

       87.     In June 2016, Ocado initiated litigation against AutoStore in Oslo District Court,

claiming that AutoStore’s Norwegian NO/488 patent application (Ex. 28) and its counterparts, as

described above, were derived from a patent application that Ocado had confidentially disclosed

to AutoStore in 2012 as part of business discussions between the companies.

       88.     AutoStore denied Ocado’s claim that AutoStore was seeking to patent Ocado’s

invention, and to defend itself, AutoStore made numerous emphatic factual representations about

(i) what was in the prior art and (ii) the scope of the invention disclosed and claimed in AutoStore’s




                                                 -40-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 41 of 62 PageID# 41




NO/488 and its counterparts and family members (which includes the ’108 Patent that the U.S.

PTO issued to AutoStore in August 2016). Specifically, in an October 3, 2016 pleading, AutoStore

made the following factual representations to the Oslo District Court (Ex. 12):

              “[A] robot with a central cavity, was already apparent from prior art.” (p. 2)

              “As can be seen from claim 1 of [AutoStore’s] patent priority application,
               the core of the invention is the combination of a central cavity and wheel
               placement.” (p. 3)

              “[AutoStore’s] invention, as stated in [its] priority patent application,
               consists of the combination of cavity and wheel placement. That a robot
               with a central intake of boxes (for example by using a cavity or a continuous
               channel) was already known prior art, was apparent from the Norwegian
               Patent Office’s novelty investigation where [the prior art DE/241] was
               found: [] which was submitted on 9 April 2009, long before Ocado’s patent
               application, cf. immediately below. Within the same technical field,
               [DE/241] shows a trolley with a central intake for receiving storage units.
               The Norwegian Patent Office then believed that the subject matter of the
               application was not patentable [] until [AutoStore] pointed out that the
               patentable invention consisted of the combination of cavity and wheel
               placement.” (p. 4)

              “The cavity was prior art – combination with wheel location was
               inventive” (p. 4)

              “[A] robot with a central cavity, was already apparent from prior art” (p. 4)

              “Although the feature of a central cavity is not found in Ocado’s patent
               application, it was not possible to steal that feature from that application
               since it was already part of the prior art.

               The above is evident from a letter from the Norwegian Patent Office on 14
               June 2013, in which a statement of fact was given to [AutoStore’s] patent
               application. Here, the Norwegian Patent Office came to the conclusion that
               the subject matter of the application was not patentable, e.g. because
               [DE/241] described a trolley with a central cavity for receiving storage
               units.” (pp. 4–5)

              “On behalf of [AutoStore], Onsagers pointed out in a letter dated 22 January
               2014 that the patentable invention consisted of the combination of the
               special feature of the cavity and the special feature of wheel placement, and
               that this combination showed [an] inventive step beyond [the] prior art. The




                                               -41-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 42 of 62 PageID# 42




                 Norwegian Patent Office agreed with this and then concluded that the
                 invention was patentable.” (p. 5)

                “Furthermore, it can be stated that the patent was granted due to the cavity’s
                 combination with the wheel placement – and where this wheel placement is
                 not stated in Ocado’s patent application, much less the combination with
                 the cavity. This also confirms that the invention does not in any way
                 originate from Ocado’s patent application.” (p. 5)

                “It is clear that the core of the invention was made by Hatteland already in
                 the summer of 2010. This is shown by an e-mail from Ingvar Hognaland to
                 Sven Åge Hjorteland, both employed of Hatteland, who in text and three
                 attached drawings describe the robot with the current combination between
                 cavity and wheel placement.” (p. 5)

       89.       In further support of its assertions, AutoStore submitted alleged 2010 documents

that purportedly illustrated AutoStore’s invention, as disclosed and claimed in NO/488. Those

documents showed a “chubby” robot that was nearly identical to the figure disclosed in NO/488

and its related applications (which includes all of the U.S. patent applications at issue in this

complaint) (Ex. 28):




       90.       In February 2017, the Oslo District Court issued a decision (Ex. 50) that ended the

litigation between AutoStore and Ocado, largely because the Oslo District Court found there was

no basis to question the date of AutoStore’s “chubby” robot 2010 design documents, which


                                                 -42-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 43 of 62 PageID# 43




allegedly pre-dated the relevant business meeting between Ocado and AutoStore. Since AutoStore

claimed that the “chubby” robot was the extent of its invention, the Oslo District Court did not

find any reason to question that AutoStore’s invention pre-dated the meeting between the parties.

Immediately before that decision was released, in January 2017, AutoStore was acquired by the

private equity firm EQT.

          91.    Soon after the court decision was released, and at least by June 2017, AutoStore

replaced its U.S. patent prosecution counsel for prosecution of new “chubby” robot patents in the

United States. Osha Liang was replaced with Onsagers, the Norwegian law firm that co-

represented AutoStore in the Oslo District Court Litigation and that represented AutoStore in

prosecution of NO/488 before the Norwegian Patent Office and WO/684 (NO/488’s international

counterpart) before international patent examination authorities. Specifically, Christian Abel, a

partner at Onsagers, took over AutoStore’s U.S. patent prosecution activities for the “chubby”

robot patents. Mr. Abel purports to be “the only attorney practicing in Norway with a license to

handle matters before the US Patent and Trademark Office,” and purports to specialize in patent

drafting and prosecution in “the Chemicals, Oil and Gas and Marine Biology/Fisheries sectors.”21

          92.    Osha Liang’s apparent last act as AutoStore’s U.S. patent prosecution counsel for

the “chubby” robot patents was to file U.S. Patent Application No. 15/411,301 on

January 20, 2017. (Ex. 52 (the “’301 Application”).) Osha Liang shepherded that application

through prosecution, and, on January 2, 2018, it issued as U.S. Patent No. 9,856,082 (the “’082

Patent”) (Ex. 53). Like the earlier U.S. patents that Osha Liang prosecuted on AutoStore’s behalf,

the ’082 Patent’s claims are broadly consistent with the representations that AutoStore had made




21
     Onsagers AS, Profile of Christian Abel, https://onsagers.com/ansatte/christian-abel/ (Ex. 51).



                                                 -43-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 44 of 62 PageID# 44




to other patent examining authorities and the Oslo District Court. The ’082 Patent requires “at

least one of the sets of vehicle rolling means being arranged fully within the vehicle body.” (Id.)

       93.     None of the “chubby” robot patents that were prosecuted by Osha Liang (the ’108,

’802, or ’082 Patents) have been asserted against Ocado because Ocado plainly does not practice

what AutoStore repeatedly and emphatically said it invented—the combination of a central cavity

with wheel placement fully arranged within the robot body (or mounted to the internal wall of the

robot’s cavity). Finding that its existing patent claims could not be asserted against Ocado’s single-

space robots, AutoStore decided to revise history and seek patent claims totally at odds with its

prior representations to foreign courts and patent offices.

       Fraudulent Patent Prosecution Before the U.S. PTO – June 2017 Through the Present

       94.     Starting in June 2017, Mr. Abel of Onsagers began prosecuting patents for

AutoStore before the U.S. PTO, and, on June 26, 2017, Mr. Abel submitted to the U.S. PTO

AutoStore’s first affirmatively fraudulent patent application (as relevant to this complaint), which

successfully sought a patent directed to a generic Central Cavity Robot without any limitation on

the placement of the wheels.

       95.     On June 26, 2017, Mr. Abel (on behalf of AutoStore) submitted to the U.S. PTO

U.S. App. No. 15/632,441 (Ex. 54 (the “’441 Application”)), which was a continuation of the ’301

Application (filed by Osha Liang on January 20, 2017) and also of the ’757 Application (filed by

Osha Liang on June 9, 2015). The entire patent application family—the ’757, ’301, and ’441

Applications—were all part of the same patent family claiming priority to AutoStore’s

December 2012 Norwegian patent application, NO/488. As a matter of law, to claim priority to

NO/488, the claims in the new application cannot claim subject matter beyond the invention

disclosed in NO/488 or its international counterpart.




                                                -44-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 45 of 62 PageID# 45




       96.     The ’441 Application was a dramatic departure from its earlier family members.

The ’757 Application included the limitation that the Central Cavity Robot had “at least one [] set

of vehicle rolling means [] mounted onto the inner wall of the cavity,” and the ’301 Application

included the limitation that the Central Cavity Robot had “at least one of the sets of vehicle rolling

means [] arranged fully within the vehicle body.” Those claims were broadly consistent with

AutoStore’s representations to the Norwegian Patent Office, Oslo District Court, and IPEA that a

Central Cavity Robot was prior art, but AutoStore’s invention required the combination of a central

cavity and specific wheel placement within the robot body. In the ’441 Application that Mr. Abel

filed on June 26, 2017, however, the wheel placement limitation suddenly disappeared.

       97.     Instead, the ’441 Application claimed elements of a generic storage grid and “[a]

plurality of remotely controlled robot vehicles movable along the support rails, said robot vehicles

comprising (i) A vehicle body, (ii) A plurality of rolling members attached to the vehicle body,

arranged for traveling along the rolling tracks in the first and second directions, (iii) A cavity

arranged centrally within the vehicle body arranged to receive a storage bin from a storage column,

(iv) A lifting device arranged to lift a storage bin into the cavity, whereby the robot vehicle can

move along the top of the storage structure to positions immediately above a storage column and

lift bins into the centrally-arranged cavity for further transport along the top of the storage

structure.” (Id. at 4.) By ignoring its prior concessions about what was inventive and what was

not, AutoStore requested that the U.S. PTO grant it a patent claiming nothing more than a prior art

Central Cavity Robot—i.e., exactly what AutoStore told the Oslo District Court mere months

earlier was something that AutoStore neither sought to claim nor could claim as its own invention.

       98.     On January 9, 2018, the ’441 Application issued as U.S. Patent No. 9,862,579

(i.e., the First Fraud Patent) (Ex. 14). AutoStore then proceeded to file three more patent




                                                -45-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 46 of 62 PageID# 46




applications with substantially the same claims directed to a Central Cavity Robot without any

wheel placement limitation. On November 21, 2017, AutoStore filed U.S. App. No. 15/818,791

(the “’791 Application”), which issued on October 9, 2018 as U.S. Patent No. 10,093,525 (i.e., the

Second Fraud Patent). (Exs. 55 and 15, respectively.) On September 6, 2018, AutoStore filed

U.S. App. No. 16/122,969 (the “’969 Application”), which issued on December 3, 2019 as U.S.

Patent No. 10,494,239 (i.e., the Third Fraud Patent). (Exs. 56 and 16, respectively.) On October

1, 2019, AutoStore filed U.S. App. No. 16/589,158 (the “’158 Application”), which issued on June

30, 2020 as U.S. Patent No. 10,969,478 (i.e., the Fourth Fraud Patent). (Exs. 57 and 17,

respectively.)

       99.       Each of the First through Fourth Fraud Patents is directed to a generic Central

Cavity Robot, and the different claims in each patent amount to wordsmithing. In the First Fraud

Patent, AutoStore claimed a generic Cubic AS/RS that included a Central Cavity Robot. In the

Second Fraud Patent, AutoStore merely rearranged the claim elements and claimed a Central

Cavity Robot that operated on a generic Cubic AS/RS.22 In the Third Fraud Patent, AutoStore

again rearranged claim elements and claimed both a generic Cubic AS/RS with a Central Cavity

Robot and a Central Cavity Robot that operated on a generic Cubic AS/RS. Finally, in the Fourth

Fraud Patent, AutoStore included claims directed to the method of operating a Central Cavity

Robot on a generic Cubic AS/RS in addition to claims directed to a generic Cubic AS/RS and

Central Cavity Robot, as in the earlier patents. As a substantive matter, each Fraud Patent amounts




22
   The U.S. PTO found that the First and Second Fraud Patents did not even contain minor
differences such that the Second Fraud Patent was not patentably distinct from the First Fraud
Patent. (Ex. 58.)



                                               -46-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 47 of 62 PageID# 47




to a reorganization of words, claiming the subject matter that AutoStore admitted was prior art—

i.e., a Central Cavity Robot.

       100.    In connection with prosecution of the First through Fourth Fraud Patents, AutoStore

did not disclose to the U.S. PTO multiple material documents, including (i) the Norwegian

Rejection, (ii) the Norwegian Response, (iii) the Norwegian Reply, (iv) the ISR Opinion, (v) the

ISR Response, (vi) the IPEA Reply, (vii) DE/241 prior art (the German Central Cavity Robot that

was critical to patentability before the Norwegian Patent Office), or (viii) IPRP. In connection

with prosecution of the First through Third Fraud Patents, AutoStore also did not disclose JP/647,

the Japanese Central Cavity Robot that was critical to patentability during international review.

Perhaps realizing that its scheme was going too far, AutoStore disclosed JP/647 in connection with

the Fourth Fraud Patent, but submitted it only in the Japanese language without any statement of

relevance and without the ISR Opinion, ISR Response, IPEA Reply, or IPRP, which would have

reminded the patent examiner of the significance of JP/647 now that several years had passed since

U.S. Patent Prosecution had started (i.e., June 2015).

       101.    Additionally, in connection with prosecution of the First through Fourth Fraud

Patents, AutoStore never disclosed the AutoStore TPO, several of the prior art references disclosed

in the AutoStore TPO, or an English translation of NO/366. (See supra ¶ 80.) Whatever might be

said about the materiality of those documents to the ’757 Application, all of those documents

obviously are material to the First through Fourth Fraud Patents, all of which purport to claim a

Central Cavity Robot. Those documents—which contain AutoStore’s own critical admissions

about the prior art—would have made it impossible for AutoStore to obtain the First through

Fourth Fraud Patents from the U.S. PTO.




                                               -47-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 48 of 62 PageID# 48




       102.    Perhaps most significantly, AutoStore did not disclose the Oslo District Court

Pleading in which AutoStore stated (only months earlier) that it did not invent and was not entitled

to claim exactly what it claimed before the U.S. PTO. The Manual of Patent Examining Procedure

specifically provides that AutoStore do precisely what it did not do:

               Where the subject matter for which a patent is being sought is or has been
               involved in litigation and/or a trial proceeding, or the litigation and/or trial
               proceeding yields information material to currently pending applications,
               the existence of such litigation and any other material information arising
               therefrom must be brought to the attention of the examiner or other
               appropriate official at the U.S. Patent and Trademark Office. In
               particular, material information that is raised in trial proceedings that is
               relevant to related applications undergoing examination should be
               submitted on an Information Disclosure Statement for the examiner’s
               consideration. Examples of such material information include evidence of
               possible prior public use or sales, questions of inventorship, prior art,
               allegations of “fraud,” “inequitable conduct,” and “violation of duty of
               disclosure.” Another example of such material information is any
               assertion that is made during litigation and/or trial proceeding which is
               contradictory to assertions made to the examiner. Environ Prods., Inc. v.
               Total Containment, Inc., 43 USPQ2d 1288, 1291 (E.D. Pa. 1997). Such
               information might arise during litigation and/or trial proceeding in, for
               example, pleadings, admissions, discovery including interrogatories,
               depositions, and other documents and testimony. MPEP § 2001.06(c) (Ex.
               13 at 2000–07) (emphasis added).

       103.    The MPEP also defines material information broadly as including:

               In addition to prior art such as patents and publications, [material
               information to be disclosed] includes, for example, information on
               enablement, possible prior public uses, sales, offers to sell, derived
               knowledge, prior invention by another, inventorship conflicts, litigation
               statements, and the like. “Materiality is not limited to prior art but
               embraces any information that a reasonable examiner would be
               substantially likely to consider important in deciding whether to allow an
               application to issue as a patent.” Bristol-Myers Squibb Co. v. Rhone-
               Poulenc Rorer, Inc., 326 F.3d 1226, 1234, 66 USPQ2d 1481, 1486 (Fed.
               Cir. 2003). MPEP § 2001.04 (Ex. 13 at 2000–04) (emphasis added).

       104.    The information that AutoStore intentionally withheld from the U.S. PTO

unquestionably was material to patentability, including because the MPEP expressly defines the




                                                -48-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 49 of 62 PageID# 49




information that AutoStore withheld as material (i.e., litigation statements made by the applicant

concerning the subject matter of the application). For example, in the case of the Oslo District

Court Pleadings, materiality of the withheld information is self-evident because the U.S. PTO

obviously would not have granted patent claims that AutoStore admitted were prior art and not

AutoStore’s invention. Indeed, AutoStore could not plausibly have made an application in the

first place without hiding the facts it emphatically represented to the Oslo District Court.

       105.    Apart from AutoStore’s fraudulent omissions, AutoStore also affirmatively misled

the U.S. PTO by claiming four times, between June 2017 and October 2019, that it was entitled to

the very invention that AutoStore admitted it was not allowed to claim, including in the first

relevant application submitted to the U.S. PTO in June 2015. When Osha Liang filed the ’757

Application in June 2015, AutoStore immediately filed a preliminary claim amendment, which

limited the patent claims to a Central Cavity Robot with “at least one of the sets of vehicle rolling

means[] mounted onto the inner wall of the cavity.” (Ex. 47 at 3.) AutoStore also submitted the

IPRP, which explained why the preliminary amendment was being made—i.e., AutoStore’s

claimed invention was unpatentable without that wheel placement limitation. It was deceitful for

AutoStore to rely on the two-year passage of time—and the fading of a patent examiner’s

memory—to play a game of Three-card Monte with the U.S. PTO and claim exactly what

AutoStore told the U.S. PTO it was not entitled to claim at the beginning of prosecution.

       106.    Indeed, the MPEP quotes as guidance a decision from the Seventh Circuit Court of

Appeals that supports this very proposition:

               As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767,
               779, 175 USPQ 70, 79 (7th Cir. 1972):

               [W]e think that it is unfair to the busy examiner, no matter how diligent and
               well informed he may be, to assume that he retains details of every pending
               file in his mind when he is reviewing a particular application . . . [T]he



                                                -49-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 50 of 62 PageID# 50




               applicant has the burden of presenting the examiner with a complete and
               accurate record to support the allowance of letters patent.
               MPEP § 2001.06(b) (Ex. 13 at 2000–6).

       107.    The MPEP also broadly prescribes:

               The language of 37 CFR 1.56 (and 37 CFR 1.555) emphasizes that there is
               a duty of candor and good faith which is broader than the duty to disclose
               material information. 37 CFR 1.56 further states that “no patent will be
               granted on an application in connection with which fraud on the Office
               was practiced or attempted or the duty of disclosure was violated through
               bad faith or intentional misconduct.”

               The Office strives to issue valid patents. The Office has both an obligation
               not to unjustly issue patents and an obligation not to unjustly deny patents.
               Innovation and technological advancement are best served when an
               inventor is issued a patent with the scope of protection that is deserved. The
               rules serve to remind individuals associated with the preparation and
               prosecution of patent applications of their duty of candor and good faith in
               their dealings with the Office, and will aid the Office in receiving, in a
               timely manner, the information it needs to carry out effective and efficient
               examination of patent applications. Moreover, an incentive exists to submit
               material information to the Office because it may result in enhanced patent
               quality and may avoid later questions of materiality and intent to deceive.
               MPEP § 2001.04 (Ex. 13 at 2000–4) (emphasis added).

       108.    In turn, 37 C.F.R. § 1.56 is the law that prescribes the duty of candor to the patent

office in its broadest terms (emphasis added):

               A patent by its very nature is affected with a public interest. The public
               interest is best served, and the most effective patent examination occurs
               when, at the time an application is being examined, the Office is aware of
               and evaluates the teachings of all information material to patentability.
               Each individual associated with the filing and prosecution of a patent
               application has a duty of candor and good faith in dealing with the Office,
               which includes a duty to disclose to the Office all information known to that
               individual to be material to patentability as defined in this section. . . .

               [N]o patent will be granted on an application in connection with which
               fraud on the Office was practiced or attempted or the duty of disclosure
               was violated through bad faith or intentional misconduct. . . .

               Under this section, information is material to patentability when it is not
               cumulative to information already of record or being made of record in the
               application, and



                                                 -50-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 51 of 62 PageID# 51




                      (1) It establishes, by itself or in combination with other information,
                      a prima facie case of unpatentability of a claim; or

                      (2) It refutes, or is inconsistent with, a position the applicant takes
                      in: (i) Opposing an argument of unpatentability relied on by the
                      Office, or (ii) Asserting an argument of patentability.

               A prima facie case of unpatentability is established when the information
               compels a conclusion that a claim is unpatentable under the preponderance
               of evidence, burden-of-proof standard, giving each term in the claim its
               broadest reasonable construction consistent with the specification, and
               before any consideration is given to evidence which may be submitted in an
               attempt to establish a contrary conclusion of patentability.

       109.    A compelling inference can be drawn from the available evidence that

(i) AutoStore’s conduct before the U.S. PTO, seeking and obtaining the First through Fourth Fraud

Patents, was intentionally misleading, and (ii) but for AutoStore’s bad faith conduct, the First

through Fourth Fraud Patents would not have issued. At present, a compelling inference that

AutoStore’s conduct was intentionally misleading can be drawn based at least upon (i) the timing

and obvious inconsistency of the positions that AutoStore took before the U.S. PTO and foreign

governmental entities, (ii) the fact that Onsagers represented AutoStore in all of the relevant

proceedings, and therefore cannot feign ignorance of the facts that AutoStore failed to disclose to

the U.S. PTO and the misleading nature of the representations that AutoStore made to the U.S.

PTO, and (iii) AutoStore’s motive to commit fraud based on (a) the history between AutoStore

and Ocado, and (b) AutoStore’s knowledge of Ocado’s Cubic AS/RS and efforts to “work

backwards” to claim a generic Central Cavity Robot in patents that could colorably be asserted

against OSP’s single-space robots.23


23
  Irregularities in the declarations that AutoStore filed in the U.S. PTO with the First through
Third Fraud Patents tend to further support an inference of fraud. In connection with the First
Fraud Patent, AutoStore’s prosecution counsel submitted a September 25, 2017 inventor



                                               -51-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 52 of 62 PageID# 52




       AutoStore’s Fraud on the U.S. PTO Continues to This Day

       110.    AutoStore’s fraud on the U.S. PTO has not stopped. At present, AutoStore has

pending before the U.S. PTO a continuation of the ’158 Application that issued as the Fourth Fraud

Patent. That continuation application, U.S. App. No. 16/865,443 (the “’443 Application”)—like

the First through Fourth Fraud Patents—seeks additional claims directed to a generic Central

Cavity Robot (although, this time, the claims are phrased as a “method for operating a bin storage

system”). (Ex. 59.) The claims in the ’443 Application are mere word games—rearranging the

language in the First through Fourth Fraud Patents—and substantively the ’443 Application seeks

to claim nothing more than the generic Central Cavity Robot that AutoStore told the Oslo District

Court, the Norwegian Patent Office, and international patent examiners was prior art.

       111.    Moreover, although Ocado accused AutoStore of inequitable conduct in November

2020 in connection with the AutoStore ITC Action, AutoStore still has not complied with its

obligation, pursuant to MPEP § 2001.06(c), to inform the U.S. PTO of the allegations in the

pending prosecution of the ’443 Application. In other words, at present, AutoStore is in flagrant

violation of its duty of candor to the U.S. PTO, and presumably hopes that it will be issued yet

another fraudulent patent before being caught.




declaration that purportedly was signed by the sole named inventor of the First Fraud Patent, Ingvar
Hognaland. The signature on that document, however, appears to be very different from
Mr. Hognaland’s signature on an inventor declaration that AutoStore’s counsel submitted in
connection with an earlier patent application in 2015. Moreover, in connection with the Second
and Third Fraud Patents, AutoStore’s CEO Karl Lier submitted a substitute statement, claiming
that Mr. Hognaland “refused to sign” a declaration to support the patent applications, which is one
of the grounds for submitting a substitute statement, distinct from other grounds such as the
inventor could not be located or the inventor was legally incapacitated (e.g., due to illness). Mr.
Hognaland’s alleged “refusal” to sign the declarations, after readily submitting declarations for the
earlier patents prosecuted by Osha Liang, further evidences bad faith conduct by AutoStore.



                                                 -52-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 53 of 62 PageID# 53




        AutoStore’s Fraud Was Not Limited to the Central Cavity Robot Patents

        112.    In December 2016—shortly before AutoStore was acquired by the private equity

firm EQT in January 2017—AutoStore initiated additional patent prosecution before the U.S. PTO

through which AutoStore fraudulently obtained another patent, U.S. Patent Nos. 10,294,025 (the

“’025 Patent” or “Fifth Fraud Patent”). AutoStore has asserted the Fifth Fraud Patent against

Ocado in the AutoStore ITC Action and AutoStore Virginia Action.

        113.    On December 15, 2016, AutoStore filed U.S. Patent App. No. 15/319,103 (the

“’103 Application”), which was directed to a mechanism for a Central Cavity Robot to change its

direction of travel (i.e., a robot travelling in in the X-direction could switch to a perpendicular path

of travel in the Y-direction). (Ex. 60.) The key feature of the claimed invention was that the

displacement motor to effectuate the direction change (identified as 25 in the figure below) was

located above the cavity in the Central Cavity Robot (Ex. 60):




        114.    In prosecuting the ’103 Application, however, AutoStore never disclosed to the

U.S. PTO that it had offered to sell a “chubby” robot to the Central Bank of Russia in 2010-2011

(supra ¶ 62), which had its displacement motor located above the robot’s central cavity (i.e., the


                                                 -53-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 54 of 62 PageID# 54




allegedly novel invention claimed in the ’103 Application). As AutoStore admitted in pleadings

filed with the High Court of Justice in the United Kingdom in January 2021: “It is further admitted

that the Bank Bots were designed by AutoStore for use by the Bank in around 2010 to 2011.” (Ex.

61 at ¶ 7(a).) The fact that AutoStore had offered its “Bank Bots” for sale to the Central Bank of

Russia in 2010 and 2011 (and certainly no later than 2013) is further confirmed by (i) publicly

available import records demonstrating that AutoStore imported system components into Russia

in 2013 (see Ex. 62), and (ii) February 2014 press releases announcing the consummation of the

commercial relationship and noting that it had started in 2010. (See Ex. 63.)

       115.    Moreover, in the Oslo District Court litigation in 2016, AutoStore relied on 2010

and 2011 design documents for the “Bank Bot,” which plainly show implementation of a

displacement motor located above the cavity of the “Bank Bot” (circled in red in the second image

below, Ex. 12 at 26–27):




                                               -54-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 55 of 62 PageID# 55




       116.    The problem for AutoStore is that the ’103 Application could not lawfully issue as

a U.S. patent, pursuant to 35 U.S.C. § 102, because the invention was at least offered for sale more

than one year before its claimed priority date. For the entire time period from December 2016

(when the ’103 Application was filed) to May 2019 (when the U.S. PTO issued the Fifth Fraud

Patent), AutoStore never disclosed to the U.S. PTO any information related to its prior offers to

sell and sales of its alleged invention to the Central Bank of Russia. AutoStore cannot plausibly

feign ignorance or mistake because AutoStore used the “Bank Bot” design documents in the Oslo

District Court litigation in October 2016, mere weeks before the ’103 Application was filed in

December 2016. At no point during prosecution of the First through Fifth Fraud Patents (or

thereafter) did AutoStore disclose to the U.S. PTO any information related to its commercial offers

to sell and sales of “Bank Bots” to the Central Bank of Russia.

       117.     The “Bank Bot” information that AutoStore withheld unquestionably was material

to patentability, and, based on the facts and circumstances, AutoStore withheld that information

because it was obvious that the ’025 Patent would not issue if the U.S. PTO had been aware of it.

The MPEP provides: (i) “material information includes evidence of possible prior public use or



                                               -55-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 56 of 62 PageID# 56




sales” (MPEP § 2001.06(c) (emphasis added)) and (ii) “information on enablement, possible prior

public uses, sales, [and] offers to sell” (MPEP § 2001.04 (emphasis added)). Nevertheless,

AutoStore withheld from the U.S. PTO evidence of its prior offers to sell and sales of its alleged

inventions in connection with prosecution of the Fraud Patents.

              AUTOSTORE ASSERTED THE FRAUD PATENTS AGAINST
              OCADO AND HAS HARMED THE COMPETITIVE PROCESS

       118.    It is axiomatic that U.S. antitrust law protects the competitive process and not

particular competitors. AutoStore’s carefully choreographed scheme to obtain the First through

Fifth Fraud Patents—and to continue to seek yet another fraud patent that is pending to this day—

causes harm to the competitive process in the U.S. market for Cubic AS/RS. AutoStore’s conduct

has harmed the competitive process by chilling and deterring robust competition from a nascent,

but successful, first competitor (i.e., Ocado), and by raising artificial barriers to entry for would-

be competitors (see supra ¶¶ 47–48).

       119.    AutoStore’s harm to the competitive process stands to cause and has caused harm

to Ocado. AutoStore has asserted five patents against Ocado in the AutoStore Virginia Action and

AutoStore ITC Action—the Second through Fifth Fraud Patents and U.S. Patent No. 10,474,140

(the “’140 Patent”). The ’140 Patent (i.e., the only patent that is not part of the fraud allegations

in this complaint) is invalid, not infringed, and not enforceable, but even if that were not the case,

it is trivial for Ocado to “design around” that patent. In contrast, because the Second through

Fourth Fraud Patents purport to claim a prior art generic Central Cavity Robot, AutoStore is in a

position to at least wrongfully threaten a complete shutdown of Ocado’s U.S. business.24



24
  In contrast, Ocado has initiated a patent infringement lawsuit against AutoStore in the District
of New Hampshire, and Ocado seeks only to stop AutoStore’s infringement of Ocado’s specific
patented technologies, rather than shutting down AutoStore’s business entirely.



                                                -56-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 57 of 62 PageID# 57




        120.    AutoStore’s assertion of the Fraud Patents against Ocado—and previous “cold war”

accumulation of the Fraud Patents—has caused Ocado damage, which includes at least

(i) unnecessary additional costs (e.g., in efforts to defend itself against sham litigation and plan re-

location of production facilities), (ii) lost profits due to reduced ability to compete with AutoStore

in the Cubic AS/RS market outside the field of groceries, and (iii) lost business prospects due to

the diversion of financial resources that Ocado would otherwise spend on further research and

development to improve OSP and better compete with AutoStore for Cubic AS/RS business

globally.

        121.    Finally, AutoStore’s ongoing U.S. patent prosecution—seeking additional Fraud

Patents—indicates that unless AutoStore’s unlawful conduct is enjoined, AutoStore will continue

to amass patents through fraud on the U.S. PTO indefinitely and will continue to inflict harm on

the competitive process and Ocado’s business.

                                    FIRST COUNT
               (SECTION 2 OF THE SHERMAN ACT: MONOPOLIZATION)
                              15 U.S.C. §§ 2, 15(a), and 26

        122.    Plaintiffs incorporate and repeat the preceding paragraphs 1 through 121 above as

if fully set forth herein.

        123.    The global market for Cubic AS/RS is a relevant market for the purposes of antitrust

analysis for the reasons set forth in paragraphs 45–46 above.

        124.    AutoStore holds monopoly power in the global market for Cubic AS/RS because it

has a market share in excess of 90%, and the market has high barriers to entry, as explained in

paragraphs 47–48 above.

        125.    Ocado is a nascent and disruptive competitor that competes with AutoStore in the

market for Cubic AS/RS, including in the United States.




                                                 -57-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 58 of 62 PageID# 58




        126.    AutoStore has obtained numerous patents through fraud on the U.S. PTO, including

the Second, Third, Fourth, and Fifth Fraud Patents, which AutoStore has wrongfully asserted

against Ocado in the AutoStore Virginia Action and AutoStore ITC Action.

        127.    Under the U.S. Supreme Court’s decision in Walker Process Equipment, Inc. v.

Food Machinery & Chemical Corp., 382 U.S. 172 (1965), those actions constitute exclusionary

and anticompetitive conduct.

        128.    AutoStore’s exclusionary and anticompetitive conduct has caused harm to the

competitive process in the U.S. Cubic AS/RS market, and has caused harm and continues to cause

harm specifically to Ocado’s business.

        129.    Defendants AutoStore AS, AutoStore Technology AS, and AutoStore System Inc.

therefore have violated Section 2 of the Sherman Act.

                              SECOND COUNT
      (SECTION 2 OF THE SHERMAN ACT: ATTEMPTED MONOPOLIZATION)
                          15 U.S.C. §§ 2, 15(a), and 26

        130.    Plaintiffs incorporate and repeat the preceding paragraphs 1 through 121 above as

if fully set forth herein.

        131.    The global market for high-throughput Cubic AS/RS is a relevant market for the

purposes of antitrust analysis for the reasons set forth in paragraphs 45–46 above.

        132.    Ocado is a nascent and disruptive competitor that competes with AutoStore in the

market for high-throughput Cubic AS/RS, including in the United States.

        133.    AutoStore and Ocado are the only two competitors in the global market for high-

throughput Cubic AS/RS, and AutoStore therefore has a dangerous probability of obtaining

monopoly power in that market if its anticompetitive conduct directed to Ocado were to succeed.




                                               -58-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 59 of 62 PageID# 59




        134.    Alternatively, even if the relevant market were expanded to include other forms of

automated storage and retrieval systems, Cubic AS/RS is a highly differentiated product that is

sold in a “bid market.” Ocado is AutoStore’s only and head-to-head competitor in that competitive

process. AutoStore therefore has a dangerous probability of obtaining monopoly power in that

market if its anticompetitive conduct directed to Ocado were to succeed.

        135.    AutoStore has obtained numerous patents through fraud on the U.S. PTO, including

the Second, Third, Fourth, and Fifth Fraud Patents, which AutoStore has wrongfully asserted

against Ocado in the AutoStore Virginia Action and AutoStore ITC Action.

        136.    Under the U.S. Supreme Court’s decision in Walker Process Equipment, Inc. v.

Food Machinery & Chemical Corp., 382 U.S. 172 (1965), those actions constitute exclusionary

and anticompetitive conduct.

        137.    AutoStore’s exclusionary and anticompetitive conduct has caused harm to the

competitive process in the U.S. market for (i) high-throughput Cubic AS/RS or, alternatively,

(ii) Cubic AS/RS as part of a broader automated storage and retrieval system market. That conduct

has caused harm and continues to cause harm specifically to Ocado’s business.

        138.    Defendants AutoStore AS, AutoStore Technology AS, and AutoStore System Inc.

therefore have violated Section 2 of the Sherman Act.

                                     THIRD COUNT
                               (TORTIOUS INTERFERENCE)
                                  VIRGINIA STATE LAW

        139.    Plaintiffs incorporate and repeat the preceding paragraphs 1 through 121 above as

if fully set forth herein.

        140.    Plaintiffs Ocado Group plc, Ocado Solutions Ltd., and Ocado Solutions USA Inc.

have entered into contractual arrangements with Kroger and expect to obtain economic benefit




                                               -59-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 60 of 62 PageID# 60




from those contractual arrangements, as explained in paragraphs 19 above. Ocado’s contracts with

Kroger are valid and enforceable agreements, and Plaintiffs have a reasonable expectation of

economic benefit under them.

       141.    Ocado’s contractual arrangements with Kroger, and expected economic benefit

under those contractual arrangements, has been publicly known since at least May 2018. On

information and belief, Defendants have known of those contractual arrangements since at least

May 2018, and Defendants are aware of Plaintiffs’ expectation of substantial economic benefits

under them.

       142.    Defendants have fraudulently obtained U.S. patents through fraud on the U.S. PTO,

and Defendants have wrongfully asserted those patents against Ocado in the AutoStore Virginia

Action and AutoStore ITC Action, which are unprotected sham litigations since the actions are

based on patents that AutoStore knows it obtained through fraud. Defendants have publicized

their assertion of the Fraud Patents against Ocado, which, on information and belief, was

something that Defendants and its owners did to further harm Ocado’s business.

       143.    Defendants’ wrongful conduct stands to interfere irreparably with Ocado’s

contractual arrangements with Kroger if not enjoined, and Defendants’ wrongful conduct has

slowed the progression of the partnership and increased cost, which have decreased Ocado’s profit

and stand to further decrease that profit during the pendency of the AutoStore Virginia Action and

AutoStore ITC Action.

                                          JURY DEMAND

       144.    Plaintiffs request a jury trial of all issues in this action so triable.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request judgment in their favor and relief:




                                                  -60-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 61 of 62 PageID# 61




          A.   Adjudging, finding, and declaring that Defendants have violated Section 2 of the

Sherman Act.

          B.   Adjudging, finding, and declaring that Defendants have tortiously interfered with

Ocado’s contractual relationship with Kroger and expected economic gain from it.

          C.   An Order enjoining Defendants from seeking to enforce against Ocado the Fraud

Patents, or any of their domestic or foreign counterparts or family members that have issued or

may in the future issue.

          D.   An Order enjoining Defendants’ from committing fraud on the U.S. PTO, and

enjoining Defendants from prosecuting any pending patent applications or future applications in

the same family as the Fraud Patents.

          E.   Awarding Plaintiffs compensatory damages in an amount to be proved at trial,

with trebling of damages pursuant to Title 15 of the United States Code.

          F.   Awarding Plaintiffs pre- and post-judgment interest.

          G.   Awarding Plaintiffs their reasonable attorneys’ fees, costs, and disbursements in

this action.

          H.   Awarding Plaintiffs punitive damages.

          I.   Granting Plaintiffs such other and further relief as the Court may deem just and

proper.




                                              -61-
Case 2:21-cv-00068-RCY-RJK Document 1 Filed 02/02/21 Page 62 of 62 PageID# 62




Date: February 2, 2021



                                      Respectfully submitted,

                                      /s/ Robert M. Tata             .
                                      Robert M. Tata
                                      VSB No. 30101
                                      HUNTON ANDREWS KURTH LLP
                                      500 E. Main Street, Suite 1301
                                      Norfolk, Virginia 23510
                                      Tel: (757) 640-5328
                                      Fax: (757) 625-7720
                                      Email: btata@HuntonAK.com

                                      Garrard R. Beeney
                                      Dustin F. Guzior
                                      Pro hac vice forthcoming
                                      SULLIVAN & CROMWELL LLP
                                      125 Broad Street
                                      New York, New York 10004
                                      Tel: (212) 558-4000
                                      Fax: (212) 558-3588
                                      Email: SC-Ocado@sullcrom.com

                                      Counsel for Plaintiffs Ocado Group plc,
                                      Ocado Solutions Ltd., and Ocado Solutions
                                      USA Inc.




                                    -62-
